       Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 1 of 83



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                          :
 In re Jumia Technologies AG Securities   :   Master File No. 1:19-cv-04397-PKC
 Litigation,                              :
                                          :
                                          :   DEMAND FOR JURY TRIAL
                                          :


         SECOND AMENDED SECURITIES CLASS ACTION COMPLAINT
          Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 2 of 83



         Lead Plaintiff Hexuan Cai (“Cai”) and Named Plaintiffs Kalyan and Kalyanasundaram

Venkataraman (the “Venkataramans”), Matthew Sacks (“Sacks”), and Yifeng Zhu (“Zhu”)

(collectively, “Plaintiffs”), individually and on behalf of all others similarly situated, allege the

following based upon information and belief as to the investigation conducted by Plaintiffs’

counsel, which included, among other things, a review of U.S. Securities and Exchange

Commission (“SEC”) filings by Jumia Technologies AG (“Jumia” or the “Company”), securities

analyst research reports, press releases, and other public statements issued by, or about, the

Company. Plaintiffs believe that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

         1.    This is a federal securities class action on behalf of two classes of purchasers of

Jumia’s American Depository Shares (“ADSs”), the Securities Act Class and the Exchange Act

Class.

         2.    The “Securities Act Class” includes the following: As to claims under Sections 11

and 15 of the Securities Act of 1933 (the “Securities Act”) (the “Securities Act Claims” or

“Securities Act Counts”), all purchasers who purchased or otherwise acquired Jumia’s ADSs

pursuant or traceable to the Registration Statement (defined below) issued in connection with

Jumia’s April 2019 initial public stock offering (the “IPO”), and were damaged thereby.

         3.    The “Exchange Act Class” includes the following: As to claims under Sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), all purchasers

who purchased or otherwise acquired Jumia’s ADSs between April 12, 2019 and November 11,

2019, inclusive (the “Exchange Act Class Period”), and were damaged thereby.




                                                  2
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 3 of 83



       4.      Defendant Jumia characterizes itself as the leading pan-African e-commerce

platform, which, according to Jumia, consists of a marketplace that connects sellers with

consumers, a package shipment and delivery service, and a payment service.

       5.      On March 12, 2019, Jumia filed a Form F-1 Registration Statement with the SEC

for the Company’s IPO. The Company filed amendments to the Form F-1 on March 28, 2019,

April 9, 2019, and April 10, 2019. That Registration Statement, as amended, was signed by the

Management Defendants (defined below) and Defendant Donald J. Puglisi (“Puglisi”), and

declared effective by the SEC on April 10, 2019. On April 12, 2019, Jumia began to sell 13.5

million ADSs to the public at a price of $14.50 per ADS.

       6.      On April 15, 2019, Jumia filed a prospectus with the SEC for the IPO (which,

along with Jumia’s Form F-1 and amendments, constitutes the “Registration Statement”). Jumia

raised approximately $196 million from the sale of its ADSs, net of underwriting discounts and

commissions and other offering expenses.

       7.      The Registration Statement issued in connection with the IPO and other

subsequent statements made by Defendants (defined below) were materially false and misleading

and failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading.

       8.      On May 9, 2019, less than a month after Jumia’s IPO, Citron Research, a

longtime publisher of online investment reports, issued a research report entitled “Not All IPOs

are Created Equal. Jumia is a Fraud” (the “May 9, 2019 Citron Report”).

       9.      The May 9, 2019 Citron Report stated that Citron had obtained a copy of a

confidential investor presentation, dated October 2018 (the “2018 Confidential Investor

Presentation”), that Jumia used in an effort to raise private capital shortly before its IPO.


                                                  3
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 4 of 83



       10.       Three of the four terms that Jumia defined as “Key Terms and Performance

Indicators Used in this Prospectus” (emphasis in original) in its Registration Statement1 were
                                          2
Gross Merchandise Value (“GMV”),              Active Sellers, and Active Consumers, and the

Registration Statement is replete with references to those metrics.        Excerpts of the 2018

Confidential Investor Presentation that Citron reprinted in its May 9, 2019 report show that there

were material discrepancies between the information concerning GMV, Active Consumers, and

Active Sellers in the 2018 Confidential Investor Presentation and what Jumia disclosed in its

Registration Statement:

                The 2018 Confidential Investor Presentation stated that orders that were

                 returned, not delivered or cancelled accounted for 41% of Jumia’s 2017 GMV

                 and indicated based on projected numbers that such orders would constitute 35%

                 of Jumia’s 2018 GMV. In contrast, the Registration Statement only disclosed that

                 14.4% of Jumia’s 2018 GMV consisted of orders that were failed deliveries or

                 were returned by customers while misleadingly omitting any information about

                 cancellations. This was misleading because, inter alia, Jumia’s key performance

                 indicators in the Registration Statement — GMV, Active Consumers, and Active

                 Sellers — were all calculated without removing cancelled orders.




1
        When this Complaint refers to statements in the Registration Statement, it means that the
statements appear both in the Form F-1/A Amendment No. 2 that Jumia filed with the SEC on
April 9, 2019 and the final Form 424(B)4 Prospectus that Jumia filed with the SEC on April 15,
2019.
2
        The Registration Statement states that GMV “corresponds to the total value of orders
including shipping fees, value-added tax, and before deductions of any discounts or vouchers,
irrespective of cancellations or returns.”
                                               4
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 5 of 83



                The 2018 Confidential Investor Presentation stated that Jumia had 2.1 million

                 Active Consumers in 2017. The Registration Statement, however, stated that

                 Jumia had 2.7 million Active Consumers in the same year.

                The 2018 Confidential Investor Presentation stated that Jumia had 43,000 Active

                 Merchants in 2017. The Registration Statement, however, stated that Jumia had

                 53,000 Active Sellers in the same year.

       11.       The May 9, 2019 Citron Report also expressed concern that Jumia’s Registration

Statement contained misstatements about fraudulent transactions generated by Jumia’s “JForce

Consultants” in Nigeria. JForce Consultants are a sales force that places orders on Jumia’s

platform for other people. Jumia pays the JForce Consultant a commission for each order.

       12.       On May 28, 2019, Citron released additional evidence that Jumia had made

material misstatements — a video entitled “Jumia — Indisputable Evidence of Fraud” (the

“May 28, 2019 Citron Video”) along with a report linking to internal Jumia documents that

supported the allegations in the video. The video and supporting documents presented the

following:

                Internal Jumia documents showing that Jumia reported a GMV in its Registration

                 Statement that was 30% higher than in its pre-IPO internal records.

                Internal Jumia documents and interviews with two former Jumia executives

                 showing that more than 50% of Jumia’s orders in Nigeria were fake or invalid.

                An October 2018 Jumia internal report showing that Ernst & Young Luxembourg

                 only audited 7 of the 14 countries that Jumia operated in at the time of its IPO.

                 The Registration Statement failed to disclose that Ernst & Young had audited only

                 half the counties that Jumia operated in.

                                                   5
           Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 6 of 83



       13.     Jumia made statements generally denying Citron’s allegations, but later in 2019,

in its second quarter earnings press release, filed with the SEC on August 21, 2019, the Company

admitted that its JForce program and other Jumia sales consultants and employees had generated

a significant number of “improper” i.e. fake orders that were subsequently cancelled. The

Company admitted that improper orders accounted for 3% of Jumia’s GMV in 2018,

concentrated in the fourth quarter of 2018, and approximately 5% of Jumia’s first quarter 2019

GMV.

       14.     Jumia tried to downplay its admission, but numerous media and analyst reports

agreed that the Company’s admission to such a large number of improper orders was a material

problem for the Company and that Jumia’s disclosure backed up the numbers in Citron’s earlier

reports.

       15.     On September 20, 2019, Bloomberg News published an article entitled “Amazon

of Africa Van Drivers Battle Hardships on Lagos Streets”. The article documented problems

with Jumia’s delivery system — including that Jumia’s percentage of failed deliveries,

including cancellations and returns, was around 40% — which, like Jumia’s August

disclosure, supported the numbers in Citron’s reports and undercut Jumia’s denials concerning

misstatements in its Registration Statement.

       16.     At the time of the filing of the First Amended Complaint on December 30, 2019,

Jumia’s ADSs was trading at $6.25, 43% of their IPO price.

                                 JURISDICTION AND VENUE

       17.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a) and Sections 11 and 15 of the Securities Act, 15 U.S.C.

§§77k and 77o. This Court has jurisdiction over the subject matter of this action under Section


                                               6
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 7 of 83



27 of the Exchange Act, 15 U.S.C. § 78aa, Section 22 of the Securities Act, 15 U.S.C. §77v, and

28 U.S.C. § 1331 because this is a civil action arising under the laws of the United States.

       18.     Venue is proper in this District under Section 27(c) of the Exchange Act, 15

U.S.C. § 78aa(c), §22(a) of the Securities Act, 15 U.S.C. §77v(a)), and 28 U.S.C. § 1391(b)-(d).

Many of the acts complained of herein occurred, in substantial part, in this District, as the

Company’s IPO was marketed in this District.

       19.     In connection with the acts alleged in this Complaint, Defendants (defined below)

directly or indirectly, used the means and instrumentalities of interstate commerce, including, but

not limited to, the mails, interstate telephone communications and the facilities of the of the New

York Stock Exchange (“NYSE”), a national securities exchange located in this District.

       20.     Defendants Sacha Poignonnec (“Poignonnec”) and Jeremy Hodara (“Hodara”)

rang the opening bell of the NYSE when Jumia’s ADSs began trading. Additionally, Jumia

solicited investors through media interviews in this District, including on Bloomberg Technology

and CNBC. During an interview with Bloomberg Technology, in response to a question why

Jumia decided to list its ADSs on the NYSE, Defendants Poignonnec and Hodara discussed the

importance of listing Jumia ADSs in New York:

       [Poignonnec] in New York already a lot of marketplaces are listed, and investors
       are very used to seeing those businesses. And for us it was a natural place where
       the investors understand the business of Jumia . . .

       [Hodara] being listed in New York as a first-day company is a big deal. And it’s
       very important for all our ecosystem and all our partners that Jumia actually made
       it here in New York, and that’s something that matters a lot . . . .




                                                 7
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 8 of 83



                                  SECURITIES ACT CLAIMS

       21.     Pursuant to the Securities Act, the Defendants are strictly liable for material

misstatements in the Registration Statement issued in connection with the IPO. These claims

specifically exclude any allegations of knowledge or scienter.

       22.     The Securities Act Claims are based solely on negligence and strict liability, and

are not based on any reckless or intentionally fraudulent conduct by or on behalf of Defendants

(defined below)—i.e., the Securities Act Claims do not allege, arise from, or sound in, fraud.

Plaintiffs specifically disclaims any allegation of fraud, scienter, or recklessness in these non-

fraud claims. All of the sources used in this Amended Complaint to support Plaintiffs’ Securities

Act Claims have been introduced solely for the purpose of showing there were material

misstatements in Jumia’s Registration Statement. Plaintiffs expressly disclaim any language in

those sources that indicates that those misstatements were fraudulent or were made with scienter

or recklessly for the purpose of their Securities Act Claims.

       PARTIES

       23.     Lead Plaintiff Cai and Named Plaintiffs the Venkataramans purchased Jumia

ADSs, as set forth in previously filed certifications incorporated by reference herein, that are

traceable to the IPO.

       24.     Named Plaintiffs Sacks and Zhu purchased Jumia ADSs, as set forth in the

certifications attached as Exhibit 1 to the First Amended Complaint, filed December 30, 2019,

that are traceable to the IPO.

       25.     Defendant Jumia operates a pan-African e-commerce platform. The Company is

incorporated under German law and maintains its principal executive offices in Berlin, Germany.

Its ADSs are listed and trade on the NYSE under the ticker symbol “JMIA.”


                                                 8
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 9 of 83



       26.     Defendant Hodara has served as Jumia’s Co-Chief Executive Officer and a

member of its management board at all relevant times. He works in Jumia’s office in Dubai,

United Arab Emirates. Defendant Hodara signed the Registration Statement.

       27.     Defendant Poignonnec has served as Jumia’s Co-Chief Executive Officer and a

member of its management board at all relevant times. He works in Jumia’s office in Dubai,

United Arab Emirates. Defendant Poignonnec signed the Registration Statement.

       28.     Defendant Antoine Maillet-Mezeray (“Maillet-Mezeray”) has served as Jumia’s

Chief Financial Officer and Principal Accounting Officer at all relevant times. He works in

Jumia’s office in Dubai, United Arab Emirates.           Defendant Maillet-Mezeray signed the

Registration Statement.

       29.     Defendants Hodara, Poignonnec and Maillet-Mezeray are collectively referred to

herein as the “Management Defendants.”

       30.     Defendant Gilles Bogaert (“Bogaert”) has been a member of the Company’s

supervisory board since at least January 2019.

       31.     Defendant Andre T. Iguodala (“Iguodala”) has been a member of the Company’s

supervisory board since at least January 2019 and served on its Compensation Committee.

Defendant Iguodala is a United States resident, residing in Lafayette, California.

       32.     Defendant Blaise Judja-Sato (“Judja-Sato”) has been a member of the Company’s

supervisory board since at least January 2019 and served on its Audit Committee, Compensation

Committee, and Corporate Governance and Nominations Committee. Defendant Judja-Sato is a

is a United States resident, residing in New York.

       33.     Defendant Jonathan D. Klein (“Klein”) has served as the Chairperson of the

Company’s supervisory board since at least January 2019 and is also Chairperson of its


                                                 9
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 10 of 83



Compensation Committee. Defendant Klein was also a member of the supervisory board’s IPO

Committee from its inception until its termination following Jumia’s IPO. Defendant Klein is a

is a United States resident, residing in New York.

       34.     Defendant Angela Kaya Mwanza (“Mwanza”) has been a member of the

Company’s supervisory board since March 2019 and serves on its Audit Committee. Defendant

Mwanza is a United States resident, residing in New York.

       35.     Defendant Alioune Ndiaye (“Ndiaye”) has been a member of the Company’s

supervisory board since at least January 2019 and serves on its Corporate Governance and

Nominations Committee.

       36.     Defendant Matthew Odgers (“Odgers”) has been a member of the Company’s

supervisory board since at least January 2019 and is also Chairperson of its Corporate

Governance and Nominations Committee. Defendant Odgers was also a member of the

supervisory board’s IPO Committee from its inception until its termination following Jumia’s

IPO.

       37.     Defendant John H. Rittenhouse (“Rittenhouse”) has been Deputy Chairman of the

Company’s supervisory board since at least January 2019 and is also Chairperson of its Audit

Committee.     Defendant Rittenhouse was also a member of the supervisory board’s IPO

Committee from its inception until its termination following Jumia’s IPO. Defendant Rittenhouse

is a United States resident, residing in Belvedere, California.

       38.     Bogaert, Iguodala, Judja-Sato, Klein, Mwanza, Ndiaye, Odgers, and Rittenhouse

are collectively referred to herein as the “Supervisory Director Defendants.”

       39.     Defendant Puglisi was the duly appointed representative of Jumia in the United

States at the time of its IPO. Puglisi signed the Registration Statement.


                                                 10
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 11 of 83



       40.     The Management Defendants, Supervisory Director Defendants, and Puglisi are

collectively referred to herein as the “Individual Defendants.”

       41.     Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) was an underwriter of

the Company’s IPO and assisted in the preparation and dissemination of Jumia’s Registration

Statement.

       42.     Defendant Citigroup Global Markets Inc. (“Citigroup”) was an underwriter of the

Company’s IPO and assisted in the preparation and dissemination of Jumia’s Registration

Statement.

       43.     Defendant Berenberg Capital Markets, LLC (“Berenberg”) was an underwriter of

the Company’s IPO and assisted in the preparation and dissemination of Jumia’s Registration

Statement.

       44.     Defendant RBC Capital Markets, LLC (“RBC Capital”) was an underwriter of the

Company’s IPO and assisted in the preparation and dissemination of Jumia’s Registration

Statement.

       45.     Defendant Stifel, Nicolaus & Company, Incorporated (“Stifel”) was an

underwriter of the Company’s IPO and assisted in the preparation and dissemination of Jumia’s

Registration Statement.

       46.     Defendant Raymond James & Associates, Inc. (“Raymond James”) was an

underwriter of the Company’s IPO and assisted in the preparation and dissemination of Jumia’s

Registration Statement.

       47.     Defendant William Blair & Company, L.L.C. (“William Blair”) was an

underwriter of the Company’s IPO and assisted in the preparation and dissemination of Jumia’s

Registration Statement.


                                                11
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 12 of 83



       48.     Defendants Morgan Stanley, Citigroup, Berenberg, RBC Capital, Stifel, Raymond

James, and William Blair are collectively referred to herein as the “Underwriter Defendants.”

       49.     Unless otherwise noted, Jumia, the Individual Defendants, and the Underwriter

Defendants are collectively referred to herein as “Defendants.”

       ALLEGATIONS CONCERNING THE RESPONSIBILITIES                                    OF    THE
       SUPERVISORY BOARD FOR THE SECURITIES ACT CLAIMS.

       50.     According to the Registration Statement, in accordance with the German Stock

Corporation Act, Jumia has a management board of directors and supervisory board of directors.

The management board is responsible for the day-to-day management of the business. The

principal function of the supervisory board is to supervise the management board. The

supervisory board is also responsible for appointing and removing the members of the

management board, representing the Company in connection with transactions between a current

or former member of the management board and the Company, and granting approvals for

certain significant matters.

       51.     The Registration Statement further explained:

       The supervisory board has comprehensive monitoring responsibilities. To
       ensure that our supervisory board can carry out these functions properly, our
       management board must, among other duties, regularly report to our supervisory
       board regarding our current business operations and future business planning
       (including financial, investment and personnel planning). In addition, our
       supervisory board or any of its members is entitled to request special reports
       from the management board on all matters regarding the Company, our legal
       and business relations with affiliated companies and any business transactions and
       matters at such affiliated companies that may have a significant impact on our
       position at any time.

(emphasis added).

       52.     The Registration also stated that “[o]n February 4, 2019, the Supervisory Board

authorized [Jumia’s 2017 and 2018] consolidated financial statements for issuance.”


                                               12
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 13 of 83



   A. Responsibilities of the Supervisory Board’s IPO Committee.

       53.    On February 8, 2019, the supervisory board resolved pursuant to Jumia’s articles

of association to create the IPO Committee, adopted the rules of procedure for it, and appointed

Defendants Rittenhouse, Klein, and Odgers to that committee.

       54.    According to both the rules of procedure for the IPO Committee and for Jumia’s

management board, the IPO Committee’s approval was required for the following items:

       (a) Resolution to proceed with and implement the IPO and to undertake all
           necessary and appropriate legal transactions and measures for such purpose;

       (b) Resolution regarding the final submission of the prospectus for the public
           offering in connection with the IPO;

       (c) Resolution on the offer and placement of the new shares/ ADS resulting from
           the IPO capital increase;

       (d) Resolution on the admission for subscription of the new shares under
           exclusion of the subscription rights of the existing shareholders of the
           Company in connection with the IPO capital increase;

       (e) Resolution regarding the underwriting of the new shares by the syndicate
           banks mandated for the IPO as set forth in the underwriting agreement;

       (f) Resolution on the public offering of the shares/ADS;

       (g) Resolution on the determination of the price range within which purchase
           orders may be placed per share/ADS;

       (h) Resolution on the issue price and final offering price of the shares/ADS;

       (i) Resolution on the execution of the IPO capital increase and on the number of
           new shares to be issued in the course of the IPO capital increase;

       (j) Resolution on the signing and execution of the Underwriting Agreement,
           Volume Agreement, Pricing Agreement.

(emphasis added).

       55.    On April 11 and 12, 2019, the IPO Committee unanimously passed the resolutions

necessary for Jumia’s IPO to begin.

                                               13
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 14 of 83



   B. Responsibilities of the Supervisory Board’s Audit Committee

       56.        Defendant Rittenhouse served as chairperson and Defendants Judja-Sato and

Mwanza served as members of the Audit Committee at the time of Jumia’s IPO and at all other

relevant times.

       57.        According to the Registration Statement, the Audit Committee of Jumia’s

Supervisory Board has the following responsibilities:

                Our audit committee assists the supervisory board in overseeing the
       accuracy and integrity of our financial statements, our accounting and financial
       reporting processes and audits of our financial statements, the effectiveness of our
       internal control system, our risk management system, our compliance with legal
       and regulatory requirements, the independent auditors’ qualifications and
       independence, the performance of the independent auditors and the effectiveness
       of our internal audit functions. The audit committee’s duties and responsibilities
       to carry out its purposes include, among others:
                 the preparation of the supervisory board recommendation to the
                  shareholders’ meeting on the appointment of the independent auditors to
                  audit our financial statements and the respective proposal to the
                  supervisory board;
                 direct responsibility for the appointment, compensation, retention and
                  oversight of the work of the independent auditors, who shall report
                  directly to the audit committee, provided that the auditor appointment and
                  termination shall be subject to approval by the shareholders’ meeting;
                 the pre-approval, or the adoption of appropriate procedures to pre-
                  approve, all audit and non-audit services to be provided by the
                  independent auditors;
                 the handling of matters and processes related to auditor independence;
                 the establishment, maintenance and review of procedures for the receipt,
                  retention and treatment of complaints received by us regarding accounting,
                  internal accounting controls or auditing matters, and for the confidential,
                  anonymous submission by our employees of concerns regarding
                  questionable accounting or auditing matters; and
                 the review and approval of all our related party transactions in accordance
                  with our policies in effect from time to time.

       The audit committee shall have the resources and authority appropriate to
       discharge its duties and responsibilities, including the authority to select, retain,
       terminate, and approve the fees and other engagement terms of special or
                                                14
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 15 of 83



       independent counsel, accountants or other experts and advisors, as it deems
       necessary or appropriate, without seeking approval of the management board or
       supervisory board. We shall provide for appropriate funding, as determined by the
       audit committee, in its capacity as a committee of the supervisory board, for
       payment of compensation to the independent auditors engaged for the purpose of
       preparing or issuing an audit report or performing other audit, review or attest
       services for us, compensation of any advisers employed by the audit committee,
       and ordinary administrative expenses of the committee that are necessary or
       appropriate in carrying out its duties.

(emphasis added).

   C. Responsibilities of the Supervisory Board’s Compensation Committee.

       58.        Defendant Klein served as chairperson and Defendants Judja-Sato and Iguodala

served as members of the Compensation Committee at the time of Jumia’s IPO and at all other

relevant times.

       59.        According to the Registration Statement, the Compensation Committee of Jumia’s

Supervisory Board has the following responsibilities:

       Our compensation committee consists of three members, one of whom is the
       chairperson of the supervisory board. Our compensation committee is responsible
       for:
             considering all aspects of compensation and employment terms for the
              management board, and in this regard (i) making recommendations to and
              preparing decisions for the supervisory board, (ii) preparing presentations
              to the shareholders’ meeting (as applicable), to discuss amendments to
              existing, or the establishment of new, employment agreements for the
              members of the management board, including issues of compensation
              guidelines, incentive programs, strategy and framework;

                 considering the compensation and general employment terms for second
                  level executives, and in this regard it is authorized to make
                  recommendations to the management board;

                 commissioning, when appropriate, its own independent review of the
                  compensation guidelines and the compensation packages paid to the
                  members of the management board, to ensure that the guidelines reflect the
                  best practices and that the packages remain competitive and in line with
                  market practice;



                                                 15
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 16 of 83



                presenting an evaluation of the management board’s performance and
                 making a recommendation to the supervisory board regarding the
                 employment terms and compensation of the management board;

                assisting the supervisory board in the oversight of regulatory compliance
                 with respect to compensation matters, including monitoring our system for
                 compliance with the relevant provisions of the German Corporate
                 Governance Code concerning the disclosure of information about
                 compensation for the management board and other senior executives; and

                examining compensation guidelines that serve as a framework for all
                 compensation matters to be submitted to and determined by the supervisory
                 board.

   D. Responsibilities of the          Supervisory     Board’s    Corporate     Governance     and
      Nominations Committee.

       60.       Defendant Odgers served as chairperson and Defendants Judja-Sato and Ndiaye

served as members of the Corporate Governance and Nominations Committee at the time of

Jumia’s IPO and at all other relevant times.

       61.       According to the Registration Statement, the Corporate Governance and

Nominations Committee of Jumia’s Supervisory Board has the following responsibilities:

               Our corporate governance and nominations committee consists of at least
       three members. The committee is responsible for, among other things, preparing
       all recommendations to the supervisory board with regard to the following items:

                the appointment and dismissal of management board members, as well as
                 the nomination of the management board chairperson;

                completion of, amendments to and termination of employment contracts
                 with management board members; and

                election proposals for suitable supervisory board candidates to be
                 presented to the shareholders’ meeting.

       UNDERWRITER LIABILITY ALLEGATIONS FOR THE SECURITIES ACT
       CLAIMS.

       62.       Pursuant to the Securities Act, the Underwriter Defendants are liable for the false

and misleading statements in the Registration Statement as follows.

                                                 16
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 17 of 83



        63.     The Underwriter Defendants are investment banking houses that specialize in,

among other things, underwriting public offerings of securities. They served as the underwriters

of the IPO and shared tens of millions of dollars in fees collectively. The Underwriter

Defendants arranged a multi-city roadshow prior to the IPO during which they, and

representatives from Jumia, met with potential investors and presented highly favorable

information about the Company, its operations and its financial prospects.

        64.     The Underwriter Defendants also demanded and obtained an agreement from

Jumia that Jumia would indemnify and hold the Underwriter Defendants harmless from any

liability under the federal securities laws. They also made certain that Jumia had purchased

millions of dollars in directors’ and officers’ liability insurance.

        65.     Representatives of the Underwriter Defendants also assisted Jumia and the

Individual Defendants in planning the IPO, and purportedly conducted an adequate and

reasonable investigation into the business and operations of Jumia, an undertaking known as a

“due diligence” investigation. The due diligence investigation was required of the Underwriter

Defendants in order to engage in the IPO. During the course of their “due diligence,” the

Underwriter Defendants had continual access to internal, confidential, current corporate

information concerning Jumia’s most up-to-date operational and financial results and prospects.

        66.     In addition to availing themselves of virtually unlimited access to internal

corporate documents, agents of the Underwriter Defendants met with Jumia’s lawyers,

management and top executives and engaged in “drafting sessions.” During these sessions,

understandings were reached as to: (i) the strategy to best accomplish the IPO; (ii) the terms of

the IPO, including the price at which Jumia’s ADSs would be sold; (iii) the language to be used

in the Registration Statement; what disclosures about Jumia’s business and operations would be


                                                  17
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 18 of 83



made in the Registration Statement; and (v) what responses would be made to the SEC in

connection with its review of the Registration Statement. As a result of those constant contacts

and communications between the Underwriter Defendants’ representatives and Jumia’s

management and top executives, the Underwriter Defendants knew of, or in the exercise of

reasonable care should have known of, Jumia’s existing problems as detailed herein.

       67.     The Underwriter Defendants caused the Registration Statement to be filed with

the SEC and declared effective in connection with the offers and sales of securities registered

thereby, including those to Plaintiffs and the other members of the Securities Act Class.

       SUBSTANTIVE ALLEGATIONS SHOWING THAT THERE WERE
       MATERIALLY FALSE AND MISLEADING STATEMENTS IN JUMIA’S
       REGISTRATION STATEMENT.

   A. Jumia’s IPO in April 2019.

       68.     Defendant Jumia characterizes itself as the leading pan-African e-commerce

platform. Its platform consists of a marketplace that connects sellers with consumers, a package

shipment and delivery service, and a payment service.

       69.     Jumia was founded in 2012 as Africa Internet Holding GmbH. On December 17

and 18, 2018, the Company changed its legal form into a German stock corporation

(Aktiengesellschaft) and changed its name to Jumia Technologies AG. These changes became

effective on January 31, 2019, upon registration with the commercial register of the local court

(Amtsgericht) in Berlin, Germany.

       70.     On March 12, 2019, Jumia filed a Form F-1 Registration Statement with the SEC

for the Company’s IPO. The Company filed amendments to the Form F-1 on March 28, 2019,

April 9, 2019, and April 10, 2019. The Registration Statement, as amended, was signed by the

Management Defendants and Defendant Puglisi, and declared effective by the SEC on April 10,


                                                18
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 19 of 83



2019. On April 12, 2019, Jumia began to sell 13.5 million ADSs to the public at a price of

$14.50 per ADS.

       71.     On April 15, 2019, Jumia filed a prospectus with the SEC, which forms part of the

Registration Statement. Jumia raised approximately $196 million from the sale of its ADSs, net

of underwriting discounts and commissions and other offering expenses.

       72.     According to the Registration Statement, the Company’s operations were

conducted in six regions in Africa, which consisted of fourteen countries — Nigeria, Kenya,

Egypt, Morocco, Ivory Coast, South Africa, Ghana, Senegal, Tunisia, Algeria, Rwanda, Uganda,

Tanzania, and Cameroon — that, together, accounted for 72% of Africa’s 2018 Gross Domestic

Product. Nigeria, which accounted for 28.6% of Jumia’s GMV, makes up a larger portion of

Jumia’s business than any other country.

    B. Less Than a Month After Jumia’s IPO, Citron Research Issued a Report Revealing
       it had Obtained a 2018 Confidential Investor Presentation that Showed that the
       Registration Statement Had Reported Jumia’s Key Performance Indicators in a
       False and Misleading Way.

       73.     On May 9, 2019, less than a month after Jumia’s IPO, Citron Research issued the

May 9, 2019 Citron Report, entitled “Not All IPOs are Created Equal. Jumia is a Fraud.”3

       74.     Citron Research publishes an online investment newsletter that, according to its

website, has amassed an unparalleled investigative track record over its seventeen-year existence,

with more than fifty companies it highlighted becoming targets of regulatory interventions. Citron

Research’s website further notes that its reports are based upon the findings of a team of

investigators, led by Andrew Left, its founder, who has been quoted in major financial




3
       References to the titles of the May 9, 2019 Citron Report and May 28, 2019 Citron Video
are merely to identify the reports and should not be construed as substantive allegations of fraud.
                                                19
          Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 20 of 83



publications, including Forbes, Fortune, Wall Street Journal, Barron’s, CNBC, Investors’ Business

Daily, and Business Week.

       75.     The May 9, 2019 Citron Report stated that Citron had obtained a copy of the 2018

Confidential Investor Presentation that Jumia used during an effort to raise money privately in

October 2018. Citron stated that there were “many material discrepancies in reported key

financial metrics when comparing this confidential document with Jumia’s F-1 filing from last

month.”

       76.     The May 9, 2019 Citron Report compared the following excerpts from the

October 2018 Confidential Investor Presentation and Jumia’s Registration Statement:




       77.     The excerpts above show that for the fiscal year 2017, the Confidential Investor

Presentation reported that Jumia had 2.1 million Active Consumers and 43,000 Active




                                               20
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 21 of 83



Merchants, but Jumia’s Registration Statement instead publicly reported 2.7 million Active

Consumers and 53,000 Active Sellers for that fiscal year.

        78.        The 2018 Confidential Investor Presentation further stated that in fiscal year 2017,

209 million Euros of Jumia’s 507 million Euro GMV were for returned, not delivered or

cancelled orders, accounting for 41% of Jumia’s total GMV. Additionally, the estimated Total

Net Merchandise Value (“NMV”) that Jumia included in the 2018 Confidential Investor

Presentation indicated that the Company projected that the percentage of Jumia’s GMV that were

returned, not delivered or cancelled in 2018 would be approximately 35%,4 which Jumia later

confirmed in its February 25, 2020 fourth quarter and full year 2019 earnings press release.

Jumia did not publicly disclose these troubling numbers in its Registration Statement, however.

Instead, Jumia disclosed that in fiscal year 2018, orders accounting for 14.4% of its GMV were

either failed deliveries or returned by its consumers, but did not disclose the percentage of

cancellations. Additionally, Jumia’s Registration Statement did not disclose what percentage of

GMV represented returned, not delivered or cancelled orders in 2017. The May 9, 2019 Citron

Report correctly stated that this was “[t]he most disturbing disclosure that Jumia removed from

its F-1 filing.”

        79.        The May 9, 2019 Citron Report also expressed concern that Jumia’s Registration

Statement made misstatements about fraudulent transactions generated by Jumia’s JForce

Consultants in Nigeria. JForce Consultants are a sales force of Nigerians that place orders on

Jumia’s platform for other people using their IDs.            Jumia pays the JForce Consultant a

4
        The excerpts of the October 2018 Confidential Investor Presentation published by Citron
defines NMV as GMV minus cancellations and returns. Since the October 2018 Confidential
Investor Presentation forecasted that Jumia’s 2018 NMV would be 543 million euros and Jumia
later reported a GMV of 828 million Euros, based on the estimated 2018 NMV, the percentage of
Jumia’s GMV that was from orders that were returned, not delivered or cancelled was
approximately 35%.
                                               21
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 22 of 83



commission for each order. According to the 2018 Confidential Investor Presentation, JForce

Consultants accounted for 34% of Jumia’s NMV in 2017 and Jumia projected JForce to account

for around the same amount in 2018.

       80.    Jumia held its earning call for the first quarter of 2019 on May 13, 2019 (“First

Quarter 2019 Earnings Call”).     In his opening remarks, Defendant Poignonnec denied the

allegations in the May 9, 2019 Citron Report in a vague and general way:

       We are of course aware of a recent opinion piece that was published. We would
       like to say upfront that we completely stand by our prospectus, our audited
       financials and the risk factors. We're very excited about the future and our
       prospects. We will not be distracted from executing on our strategy, and carrying
       out our mission by those we [sic] seek to create doubts, to profit at our expense,
       and that of our long term stakeholders.

       81.    Defendant Poignonnec also dismissed a question about “JForce and fraud in

Nigeria”:

       I would like to say very upfront that the Jforce agents which are consultants which
       are part of Jforce get commissions of course on the percentage of their completed
       transaction after all cancellations and returns. And this is of course key and very
       normal. We do that. We have even actually introduced penalties as well as extra
       incentive to drive lower cancellations and returns for the orders which are
       generated by the Jforce consultant. So for us this is a very innovative marketing
       channel which helps consumers adopt ecommerce. It's also very useful channel to
       gather insights on the consumers, in addition to the data we collect online. And
       it's been a very successful channel which is particularly adapted to the needs of
       our market.

       82.    On the same day as the First Quarter 2019 Earnings Call, the website Real

Money, https://realmoney.thestreet.com/, published an article by Kevin Curran entitled “Jumia

CEO Sacha Poignonnec Responds to Citron's Incendiary Short Report” that contained additional

comments on the May 9, 2019 Citron Report from Defendant Poignonnec.                   Defendant

Poignonnec did not deny the authenticity of the 2018 Confidential Investor Presentation and

admitted that “[t]he prospectus and the investor document referenced are not consistent.” He


                                               22
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 23 of 83



further stated that “[t]he documents are calculated differently, since the prospectus presents

active consumers in the same way we present gross merchandise volume.”

       83.     No Defendant has ever challenged the authenticity of the 2018 Confidential

Investor Presentation or Citron’s account of the figures it contained.

       84.     Rocket Internet was one of the Company’s largest shareholders prior to its IPO.

Rocket Internet’s Annual Reports, which included a limited amount of financial information for

Jumia prior to its IPO, provide some insight into Defendant Poignonnec’s comments.

       85.     Rocket Internet’s 2017 Annual Report stated that Jumia had 2.2 million Active

Customers that year. That is almost the same as the 2.1 million active customers listed for 2017

in the 2018 Confidential Presentation and also inconsistent with the 2.7 million Active

Consumers Jumia disclosed in its Registration Statement. The reason for this discrepancy

appears to be a difference of definition.       Jumia’s Registration Statement defined Active

Consumers as “unique consumers who placed an order on our marketplace within the 12-month

period preceding the relevant date, irrespective of cancellations or returns.” (emphasis added).

That definition includes people who have never actually completed a transaction on Jumia’s

platform. In contrast, Rocket Internet’s 2017 Annual Report only included people who had

made “valid orders” in its count of Active Customers.5 Rocket Internet’s 2017 Annual Report

does not define “valid orders,” but Rocket Internet’s 2016 Annual Report defines “Valid Orders”

as part of its definition of “Total Transactions.” It defines “Total Transactions” as the “Total

number of valid (i.e. not failed or declined) orders starting the fulfilment process less cancelled

orders…” (emphasis added).

5
       Rocket Internet’s 2017 Annual Report defines Active Consumers as the “[n]umber of
customers having made at least one order as defined in ‘total orders’ with the last 12 months
before end of period.” It further defined “Total Orders” as the “Total number of valid orders
placed on the platform within the period.”
                                                23
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 24 of 83



       86.      Based on the above, the following is true about the contrasts between Jumia’s

2018 Confidential Investor Presentation and the Registration Statement:

       (1) Defendant Poignonnec’s comments confirmed the authenticity of the 2018

             Confidential Investor Presentation and the numbers it reported.

       (2) The difference between the 2.7 million Active Consumers in 2017 reported in the

             Registration Statement and the 2.1 million Active Consumers for that same year

             reported in the 2018 Confidential Investor Presentation is accounted for by the

             inclusion of people who had not completed a transaction with Jumia as “Active

             Consumers” in its Registration Statement.

       (3) Given that the Registration Statement defines Active Sellers in a similar way to

             Active Consumers (as “unique sellers who received an order on our marketplace

             within the 12-month period preceding the relevant date, irrespective of cancellations

             or returns” (emphasis added)), it is reasonable to assume that the 10,000 seller

             discrepancy between the 53,000 Active Sellers in 2017 reported in Jumia’s

             Registration Statement and 43,000 Active Merchants in 2017 reported in the 2018

             Confidential Investor Presentation exists for the same reason as the Active Consumer

             discrepancy: the inclusion of sellers who had not actually completed a transaction on

             the Jumia platform as Active Sellers in Jumia’s Registration Statement.

       (4) None of the statements made by Defendant Poignonnec directly disputed that the

             2018 Confidential Investor Presentation accurately stated that 41% of Jumia’s 2017

             GMV consisted of returned, not delivered, or cancelled orders and Jumia later

             admitted that such orders made up approximately 35% of 2018 GMV, but that

             information was not disclosed in the Registration Statement.


                                                 24
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 25 of 83



       (5) Jumia’s key performance indicators in the Registration Statement — GMV, Active

             Consumers, and Active Sellers — were all calculated without removing the high

             percentage of orders that were returned, not delivered, or cancelled.

   C. Less Than Three Weeks After Issuing its First Report, Citron Releases a Video and
      Accompanying Report Showing that Jumia Misstated its GMV; that More Than
      50% of Jumia’s Nigerian Orders are Fraudulent or Invalid; and that Ernst &
      Young Luxembourg Only Audited Seven of the Fourteen Countries Jumia Operated
      in Prior to Jumia’s IPO.

       87.      On May 28, 2019, Citron released the May 28, 2019 Citron Video, entitled

“Jumia — Indisputable Evidence of Fraud”, along with a report linking to internal Jumia

documents that support the allegations in the video.

       88.      In the May 28, 2019 Citron Video, Citron founder Andrew Left stated that pre-

IPO internal Jumia documents show that Jumia reported GMVs for 2017 and 2018 in its

Registration Statement that were 30% higher than its pre-IPO internal records. Jumia’s internal

records showed GMVs of 381 million Euros for 2017 and 645 million euros for 2018, but it

reported 507 and 828 million euros for those years in its Registration Statement, respectively.

The report accompanying the Video cited an internal email from a member of Jumia’s Financial

Planning and Analysis group, Wael Dib, who works in Jumia’s Dubai office like the

Management Defendants, to what the report describes as “Jumia CFOs,” and said that the email

attached an excel spreadsheet with Jumia’s monthly GMV and NMV by country. A screenshot

of the email in the video shows that the subject line of the email was “August 18: Ecommerce

GMV & NMV Data, Topline Report and KPIs.” The body of the email stated:

       Dear all,

       Please find attached the topline report

       Please update your packages with the KPIs sent above so that the information
       your country managers and CEOs will be reviewing will be the same

                                                 25
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 26 of 83




       Note: will send soon the:
       - NMV/GMV file (still waiting a response from BI team)
       - Investors KPI report (solving out an issue with BI team)
       - FPA KPIs (to be received from BI team)

The screenshot of the email further shows that the people that Wael Dib sent it to included Ernest

Eguasa, the CFO of Jumia Nigeria, Ibrahim Megahed, the CFO of Jumia Egypt, Mehdi Essaoui,

the CFO at Jumia Morocco, Giraud Njakou, CFO in Cameroon, Siaka Tiote, Financial Planner &

Analyst at Jumia Ivory Coast and Senegal, and Abdeladim Habiballah, Senior Financial Planning

& Analysis at Jumia Morocco.

       89.     The May 28, 2019 Citron Video also included strong additional evidence that

Jumia had a large volume of undisclosed cancelled and/or fraudulent orders.

       90.     The Video features clips of interviews with two former Jumia executives with

their faces obscured. The first former Jumia executive stated that more than 50% of Jumia’s

orders in Nigeria were fake:

       And also there is a very important point related to fake orders. Just if we talk
       about Nigeria, the fake orders exceed 50% as per Jumia internal report and on a
       group level, the fraud and fake orders are around 40%. Because if you talk
       about 50% fake orders, it’s like a strategy of the company.

(emphasis added).

       91.     The second former Jumia executive stated that Jumia’s own customer service

agents placed fraudulent orders:

       Yeah, a higher percentage of orders are not completely true. This is because some
       of these orders are placed by us individually at the office. It is not like a real
       order from customer so, some of these orders are placed by the customer service
       agents who have targets, to ensure that they place like a hundred orders per
       day. For example, one hundred orders, so you call a client and say, oh we haven’t
       seen your order from us and then this client say “oh no, I don’t like your product,
       you guys delay my orders, you guys deliver a bad product to me. I’m not
       ordering from you again.” And then we place the order anyway, and we send it to
       them free of charge just to make up for the orders.
                                               26
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 27 of 83




(emphasis added).

       92.     Additionally, the report accompanying the video cited another internal email from

Wael Dib to Jumia CFOs that attached an excel spreadsheet with monthly invalid or fraudulent

orders by country that confirmed the first Jumia executive’s statement that more than 50% of

Jumia’s orders in Nigeria are invalid or fraudulent. Citron further noted that this meant that even

Jumia’s internal GMV was inflated.

       93.     The May 28, 2019 Citron Video also stated that Jumia’s Registration Statement

misrepresented Ernst & Young Luxembourg’s audit. The Video shows footage of a Jumia

internal report entitled “Jumia – Audit Workshop Morocco: Overview of Timeline and Audit

Stream October 2018”. The Video further shows a page in the audit report that listed 7 of the 14

countries as “Not in Group Audit Scope”: Senegal, Tunisia, Algeria, Rwanda, Uganda, Tanzania,

and Cameroon. The report accompanying the video stated that the presentation was attached to

an email from Jumia Group SVP of Finance Nathalie De Witte, who is located in Jumia’s Dubai

office, to Jumia CFOs.

   D. In August 2019, Jumia Admits That JForce and Other Jumia Sales Consultants and
      Employees were a Significant Source of Fake Orders.

       94.     In the second quarter 2019 earnings press release that Jumia filed with the SEC on

August 21, 2019, Jumia admitted that there was a significant amount of fake transactions

generated by JForce and other Jumia sales consultants and employees:

       [W]e identified several JForce agents and sellers who collaborated with
       employees in order to benefit from differences between commissions charged to
       sellers and higher commissions paid to JForce agents. The transactions in
       question generated approximately 1% of our GMV in each of 2018 and the first
       quarter of 2019 and had virtually no impact on our 2018 or 2019 financial
       statements. We have terminated the employees and JForce agents involved,
       removed the sellers implicated and implemented measures designed to prevent
       similar instances in the future. The review of this matter is closed.

                                                27
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 28 of 83




       More recently, we have also identified instances where improper orders were
       placed, including through the JForce program, and subsequently cancelled.
       Based on our findings to date, we believe that the transactions in question
       generated approximately 2% of our GMV in 2018, concentrated in the fourth
       quarter of 2018, approximately 4% in the first quarter of 2019 and
       approximately 0.1% in the second quarter of 2019. These 0.1% have already been
       adjusted for in the reported GMV figure for the second quarter of 2019. These
       transactions had no impact on our financial statements. We have suspended the
       employees involved pending the outcome of our review and are implementing
       measures designed to prevent similar instances in the future. We continue our
       review of this matter.

(emphasis added).

       95.       On the same day that Jumia admitted to fake orders caused by its JForce program

and other Jumia sales consultants and employees, Bloomberg News published an article by John

Bowker and Loni Prinsloo entitled “Jumia Identifies Graft in Nigerian Sales Force as Losses

Widen”. The article stated that Jumia’s disclosure about JForce “backed up warnings made by

short-seller Citron in a report three months ago.” (emphasis added).            The article further

indicated that Jumia’s advertising for candidates to join JForce made fraudulent orders likely

since it “promise[d] the opportunity to ‘earn unlimited income’ while having ‘complete freedom

and control over your activities.’” The article also further noted that Nigeria is ranked 744th on a

list of 780 countries on the Corruption Perceptions Index, compiled by Transparency

International.

       96.       On August 22, 2019, The Guardian, an English language independent daily

newspaper published in Lagos, Nigeria, published a story by Tonye Bakare on its website

www.guardian.ng entitled “Jumia Sacks Three Over ‘Improper Sales Practices’”. Consistent

with the Bloomberg News article published a day earlier, it stated that “[t]he acknowledgement

of the dubious figures by Jumia on Wednesday” reinforced Citron’s claims.



                                                28
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 29 of 83



       97.     The Breaking Times, which describes itself as an “Africa-based online multi-

dimensional news and information media company,” published an article by Ikokwu Ikemba

entitled “Jumia Admits to Fraud as it Reports Q2 2019 Earnings” on its website

www.thebreakingtimes.com on August 22, 2019. As with other contemporary media reports, the

article emphasized the significance of Jumia’s disclosure and the fact that it supported Citron’s

allegations:

       Despite JUMIA trying their best to highlight some of the more positive numbers
       from their second quarter…attention by those trading the e-commerce
       company’s stock seemed to be more focussed on the sales and order fraud that
       JUMIA has now finally admitted.
                                           ….
       What is curious when you read JUMIA’s Q2 financials and the statements around
       fraudulent activity is that not only is a very small section light on details afforded
       to the serious fraud, it is also that when you read between the lines JUMIA
       executives are essentially saying that they were not aware of fraudulent activity
       that amounted to approximately $18 million under their watch, if that is the
       case then at minimum they should be held accountable for being incompetent
       or did they know all along?
       Given that the types of fraud they claim to have only recently uncovered is the
       same as was alluded in a scathing report by Citron Research earlier in May
       2019, one has to wonder whether the recent statements by JUMIA are merely a
       public relations damage control strategy to contain the fall out from the fraud
       being exposed.
(emphasis added).

       98.     Also on August 22, 2019, Morgan Stanley issued an analyst report in response

Jumia’s second quarter 2019 earnings release. The report stated that Jumia’s admission of

improper orders was “[m]ore important than 2Q results” and the disclosure was “Likely to

Weigh on Multiple Investors Will Pay for JMIA” (emphasis added for first quote; emphasis in

original for second quote). The report further stated that the GMV affected by these issues “is a

material part of JForce, which JMIA has talked about being an important growth driver” and that

“failing to catch these challenges and potential internal control question marks are likely to
                                                29
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 30 of 83



weigh on the multiple investors will pay for this emerging market asset a few years away from

cash flow break even.”

       99.    Weeks later, Jumia’s disclosure about fraudulent orders was still reverberating.

On September 10, 2019, Tellimer, an investment company that specializes in and issues analyst

reports concerning developing markets, posted an entry on its blog6 by Nigunan Tiruchelvam,

Head of Consumer Equity Research, entitled “Jumia Fraud Revelation Raises Three Questions”.

The first question the post asked was “How material is Jumia’s fraud?” (emphasis in original).

It answered that Jumia’s disclosure had a “high degree of materiality”:

       The improper orders were EUR16mn (US$17.5mn) in gross merchandise
       value (GMV) in Q418-Q219. This accounts for 2% of GMV in 2018 and 4%
       of GMV in Q1 19. The fake orders are a much larger proportion of Jumia's
       gross profit. Gross margins are typically c6% of GMV. This suggests that
       about two-thirds of the gross profits in Q1 19 were tainted. In a slim margin
       and negative cash flow business, fraudulent orders have a high degree of
       materiality.

(emphasis added). Tellimer’s article also asked: “Does it vindicate Citron's allegations?”

(emphasis in original). It answered that while Tellimer had not independently verified Citron’s

allegations, “the latest revelations seriously damage Jumia's credibility. Its denial of Citron’s

allegations seems to ring hollow.” (emphasis added).

    E. Bloomberg News Publishes Additional Reporting Indicating That 40% of Jumia’s
       Orders Result in Failed Deliveries, Cancellations, or Returns.

       100.   On September 20, 2019, Bloomberg News published an article by Tope Alake

entitled “Amazon of Africa Van Drivers Battle Hardships on Lagos Streets” that undermined

Jumia’s denial of Citron’s allegations. The article discussed a typical day of a Jumia driver in

Lagos, Nigeria which the article describes as featuring “[f]aulty payment systems, patchy phone-




6
       https://blog.tellimer.com/jumia-fraud-revelation-raises-three-questions.
                                               30
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 31 of 83



network coverage, parking woes and unreliable customers.”           It further stated that Jumia’s

percentage of failed deliveries, including cancellations and returns, was around 40%:

       It's easy to see why Jumia's investors have a concern over the company’s high
       level of failed deliveries across its 14 countries -- some 40%, including
       cancellations and returns -- and question the viability of ordering goods online
       and having them delivered in major African cities. The skepticism is evident in
       the share price, down about 25% since its high-profile initial public offering in
       New York in April.

(emphasis added).

       101.      On October 10, 2019, the Motley Fool, which is a private financial and

investment advice company, published an article by Jeremy Bowman on its website fool.com

entitled “Why Jumia Technologies Stock Fell 29% Last Month: Shares of the African e-

commerce company slipped after a news report detailed its struggles”. According to the article,

Bloomberg News’ September 20, 2019 report “seemed to prompt a new round of selling for the

busted IPO” since Bloomberg’s statement “that approximately 40% of the company's orders

result in either cancellations or returns, illuminat[ed] the difficulties in bringing e-commerce to a

continent that lacks much of the infrastructure -- including roads, an address system, and internet

connectivity.”

   F. Jumia Fires Additional Employees for Placing Fake Transactions and Later
      Announces That GMV for the Fourth Quarter of 2019 Decreased Year-Over-Year.

       102.      In the third quarter 2019 earnings press release that Jumia filed with the SEC on

November 12, 2019, before the market opened, Jumia stated that it had fired additional

employees for generating fake transactions:

       As disclosed in our report on second quarter results dated August 21, 2019, we
       have been conducting a sales practices review. The sales practices review, which
       relates to certain improper orders that were placed and subsequently cancelled,
       is ongoing. Employees involved in this practice, who were previously suspended,
       have now been terminated or resigned. We are implementing measures designed


                                                 31
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 32 of 83



       to prevent similar conduct in the future and, more broadly, are taking steps to
       strengthen our internal controls and corporate governance.

(emphasis added).

       103.    In its fourth quarter and full year 2019 earnings press release that Jumia filed with

the SEC on February 25, 2020, Jumia stated that GMV for the fourth quarter of 2019 decreased

year-over-year:

       GMV was €301 million, a year-over-year decrease of 3%. Adjusting for perimeter
       changes as a result of the portfolio optimization undertaken during the quarter, as
       well as previously reported improper sales practices, GMV of the fourth quarter
       of 2019 would have been €293 million, up 6% from €275 million in the fourth
       quarter of 2018.

       MATERIALLY FALSE AND MISLEADING STATEMENTS IN JUMIA’S
       REGISTRATION STATEMENT.

       104.    Jumia’s Registration Statement contained numerous untrue statements of material

fact and omitted to state material facts both required by governing regulations and necessary to

make the statements made not misleading. Defendants are liable for those false and misleading

statements either because they are strictly liable or because the statements were made

negligently.

       105.    Jumia’s Registration Statement repeatedly stated that the Company’s GMV was

507.1 million euros in 2017 and 828.2 million euros in 2018 and emphasized the importance of

the metric. It referred to GMV as a one of its four “key performance indicators.”

       106.    The Registration Statement further stated that “Active Consumers” and “Active

Sellers” were two of Jumia’s three other “key performance indicators.”

       107.    In both the “Prospectus Summary” and “Management’s Discussion and

Analysis of Financial Condition and Results of Operations,” the Registration Statement

stated: “Our business has grown substantially. As of December 31, 2018, we had 4.0 million


                                                32
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 33 of 83



Active Consumers, up from 2.7 million Active Consumers as of December 31, 2017. Our GMV

was €828.2 million in 2018, up from €507.1 million in 2017. GMV is the primary driver of our

revenue.” (emphasis in original)

        108.    Jumia’s Registration Statement later presented GMV in the following table in

three different places:
                                                             As of and for the year ended
                                                                    December 31,
                                                      2017                                          2018
                                                                         (unaudited, in millions)
Active Consumers                                                2.7                            4.0
GMV                                           €               507.1        €                 828.2         $           948.8
Adjusted EBITDA                               €              (126.8)       €                (150.1)        $          (172.0)




        109.    Jumia’s Registration Statement presented the following table breaking GMV and

Active Consumers down by quarter:
                          2017                                                               2018
                           First    Second         Third        Fourth        First         Second          Third    Fourth
                          Quarter   Quarter       Quarter      Quarter      Quarter         Quarter        Quarter   Quarter
                                                              (unaudited, in millions)
GMV                       €  88.6 € 101.8 € 118.9 € 197.9 € 152.4 € 166.3 € 198.4 € 311.0
Active Consumers(1)           1.9      2.0      2.3      2.7      3.0      3.2      3.5      4.0
Adjusted EBITDA(2)        € (24.1) € (28.7) € (28.6) € (45.4) € (30.2) € (35.6) € (35.8) € (48.6)



        110.    The Registration Statement further stated concerning the “Growth and

engagement of our Active Customers” that “[o]ur GMV is a function of the number of Active

Consumers on our platform and the amount they spend on our marketplace. As of December 31,

2018, we had 4.0 million Active Consumers, up from 2.7 million Active Consumers as of

December 31, 2017. GMV increased from €507.1 million in 2017 to €828.2 million in 2018.”

(emphasis in original).

        111.    The foregoing statements concerning Jumia’s GMV and Active Consumers in

Paragraphs 107-110 were false and misleading because the 2017 and 2018 GMV numbers that


                                                        33
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 34 of 83



Jumia disclosed in its Registration Statement were 30% higher than in its pre-IPO internal

records. Additionally, even if the GMV numbers Jumia disclosed were correct, the foregoing

statements were still false and misleading because Jumia failed to disclose that approximately

41% of its reported 2017 GMV and 35% of its reported 2018 GMV consisted of orders that were

returned, not delivered or cancelled. Jumia’s key performance indicators in the Registration

Statement — GMV, Active Consumers, and Active Sellers — were all calculated without

removing the high percentage of orders returned, not delivered, or cancelled. The foregoing

statements were also false and misleading because Jumia failed to disclose that a material

amount of fake or invalid orders had been generated by its JForce program and other Jumia sales

consultants and employees, but included those orders in its GMV. Fake and invalid orders,

including fake transactions generated by the JForce program, exceeded 50% in Nigeria, the

Company’s largest market. The foregoing statements were also false and misleading because

Jumia failed to disclose that approximately 600,000 of the 2.7 million people it stated were

Active Consumers in 2017, or approximately 22%, had not completed a transaction on Jumia’s

platform in 2017 and that a significant percentage of the 4.0 million people who it stated were

Active Customers in 2018 had not completed a transaction on Jumia’s platform in 2018.

       112.   In a Section entitled “Revenue,” the Registration Statement stated “GMV

increased by 63.3% from €507.1 million in 2017 to €828.2 million in 2018, mainly due to a

74.7% increase in GMV from third-party sales. All regions contributed to the growth of GMV,

with particularly strong contributions from West Africa and Egypt.” (emphasis in original).

       113.   The foregoing statement concerning Jumia’s GMV was false and misleading

because the 2017 and 2018 GMV numbers that Jumia disclosed in its Registration Statement

were 30% higher than in its pre-IPO internal records. Additionally, even if the GMV numbers


                                               34
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 35 of 83



Jumia disclosed were correct, the foregoing statement was still false and misleading because

Jumia failed to disclose that approximately 41% of its reported 2017 GMV and 35% of its

reported 2018 GMV consisted of orders that were returned, not delivered or cancelled. Jumia’s

key performance indicators in the Registration Statement — GMV, Active Consumers, and

Active Sellers — were all calculated without removing the high percentage of orders returned,

not delivered, or cancelled. The foregoing statement was also false and misleading because

Jumia failed to disclose that a material amount of fake or invalid orders had been generated by its

JForce program and other Jumia sales consultants and employees, but included those orders in its

GMV. Fake and invalid orders, including fake transactions generated by the JForce program,

exceeded 50% in Nigeria, the Company’s largest market.

       114.    Jumia’s Registration Statement also cited GMV, Active Consumers, and Active

Sellers when discussing “Strengths Related to Our Competitive Position”:

       Pan-African leader. We believe that we are the only e-commerce business
       successfully operating across multiple regions in Africa. Through our full scale
       operations in six regions of Africa, we generated €507.1 million in GMV in 2017
       and €828.2 million in 2018, more than any other e-commerce player in the
       markets in which we operate. Our reach and capabilities position us as the
       preferred partner in Africa for sellers, from individuals to large global brands, and
       as the preferred shopping destination for consumers. On our platform, we had
       81 thousand Active Sellers as of December 31, 2018 and a total of 4.0 million
       Active Consumers as of December 31, 2018.

(emphasis in original.)

       115.    The foregoing statement was false and misleading because the 2017 and 2018

GMV numbers that Jumia disclosed in its Registration Statement were 30% higher than in its

pre-IPO internal records. Additionally, even if the GMV numbers Jumia disclosed were correct,

the foregoing statement was still false and misleading because Jumia failed to disclose that

approximately 41% of its reported 2017 GMV and 35% of its reported 2018 GMV consisted of


                                                35
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 36 of 83



orders that were returned, not delivered or cancelled. Jumia’s key performance indicators in the

Registration Statement — GMV, Active Consumers, and Active Sellers — were all calculated

without removing the high percentage of orders returned, not delivered, or cancelled. The

foregoing statement was also false and misleading because Jumia failed to disclose that a

material amount of fake or invalid orders had been generated by its JForce program and other

Jumia sales consultants and employees, but included those orders in its GMV. Fake and invalid

orders, including fake transactions generated by the JForce program, exceeded 50% in Nigeria,

the Company’s largest market. The foregoing statement was also false and misleading because

Jumia failed to disclose that a significant percentage of the 4.0 million Active Customers and

81,000 Active Sellers it reported for 2018 had not completed a transaction on Jumia’s platform in

2018.

        116.   The Registration Statement made the following statement concerning transactions

that were placed on Jumia’s platform, but were not completed:

        We face challenges with failed deliveries, excessive returns, late collections,
        unrecoverable receivables and voucher abuse, which may materially and
        adversely affect our business and prospects.
        We typically provide our consumers with the option to pay cash on delivery.
        Many of our consumers choose this option. . . . In situations where the consumer
        elects to pay cash on delivery, he/she must be present at home in order to provide
        payment at the time of delivery; otherwise, the delivery will fail. . . . If a
        consumer is not present, we schedule a new delivery time. We typically make
        three delivery attempts, and if all of these attempts fail, we return the product to
        the seller. . . .

        Even if the product is successfully delivered to the consumer and delivery is
        verified, most of our sellers are required, either by local regulations or by our
        operating standards, to allow consumers to return goods within a certain period of
        time after delivery. For example, in Egypt, which is one of our largest markets,
        consumers have a legal right to return any product within fourteen days after
        delivery so long as the product is in the same condition as when delivered.
        Furthermore, if our sellers offer more consumer friendly return policies, the
        number of returns may increase, which could adversely affect our business. In

                                                36
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 37 of 83



       2018, orders accounting for 14.4% of our GMV were either failed deliveries or
       returned by our consumers. . . .

       We also face the risk that third-party delivery agents might misappropriate
       inventory, and we struggle to verify delivery when our third-party delivery
       partners deliver packages without obtaining consumer signatures. When goods are
       delivered without verification, we may be required to deliver a duplicate product.
       When a third-party delivery agent successfully delivers a product and accepts
       cash payment from the consumer, we face the additional risks of late collections
       (in the event that the third-party delivery agent does not remit the funds to us on
       time) or unrecoverable receivables (in the event that the third-party delivery agent
       commits fraud or becomes insolvent). These risks are particularly acute in
       countries where the percentage of outsourced deliveries remains high. For
       example, in Kenya, where approximately 95% of our consumers paid in cash or
       with cash equivalents on delivery in 2016, we discovered in early 2018 that
       €720 thousand of cash payments remained uncollected in 2016, the large majority
       of which was never subsequently collected. The extent of the effect on our cash
       flows in 2016 was due to our previous use of an insufficient cash reconciliation
       system, which has now been replaced with an automated system that allows us to
       monitor transactions in each of our markets on a daily basis. Even though we have
       taken measures to reduce the risks of fraud and uncollected receivables, these
       risks – whether facilitated by our employees, sellers, partners or consumers –
       remain, due largely to the prevalence of cash on delivery in many of our markets.


(emphasis of title in original; other emphasis added.)

       117.    The foregoing statement was false and misleading because Jumia failed to

disclose that approximately 41% of its reported 2017 GMV and 35% of its reported 2018 GMV

consisted of orders that were returned, not delivered or cancelled. Jumia’s key performance

indicators in the Registration Statement — GMV, Active Consumers, and Active Sellers — were

all calculated without removing the high percentage of orders returned, not delivered, or

cancelled. The foregoing statement was also false and misleading because Jumia failed to

disclose that a material amount of fake or invalid orders had been generated by its JForce

program and other Jumia sales consultants and employees, but included those orders in its GMV.

Fake and invalid orders, including fake transactions generated by the JForce program, exceeded

50% in Nigeria, the Company’s largest market.

                                                37
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 38 of 83



       118.    Jumia’s Registration Statement made the following disclosure concerning

fraudulent and fictitious transactions:

        Failure to deal effectively with any fraud perpetrated and fictitious transactions
        conducted on our platform could harm our business.

       We face risks with respect to fraudulent activities on our platform. . . . Given the
       countries in which we operate, the number of participants on our platform and the
       fragmentation of our business, it is a challenge to anticipate, detect and address
       fraudulent activities. Although we have implemented various measures to detect
       and reduce the occurrence of fraudulent activities on our platform, there can be no
       assurance that such measures will be effective in combating fraudulent
       transactions or improving overall satisfaction among sellers, consumers and other
       participants. Additional measures that we take to address fraud could also
       negatively affect the attractiveness of our platform to sellers or consumers.

       For example, we may receive complaints from consumers who may not have
       received goods that they had purchased, or complaints from sellers who have not
       received payment for the goods ordered. In addition to fraudulent transactions
       with legitimate consumers, sellers may also engage in fictitious or “phantom”
       transactions with themselves or collaborators in order to artificially inflate their
       own ratings on our marketplace, reputation and search results rankings. This
       activity may harm other sellers by enabling the perpetrating seller to be favored
       over legitimate sellers and may harm consumers by deceiving them into believing
       that a seller is more reliable or trusted than the seller actually is. Recently, we also
       received information alleging that a seller in Morocco bribed one of our
       employees in order to receive favorable marketing treatment. In addition, we
       recently received information alleging that some of our independent sales
       consultants, members of our JForce program in Nigeria, may have engaged in
       fraudulent activities. We are currently investigating these allegations and are
       unable to determine their accuracy and/or the potential scope of fraud, if any.

       In addition to seller fraud, we face the risk of fraud perpetrated directly by our
       consumers. For example, a group of consumers in Kenya fraudulently used
       electronic payment suppliers to acquire approximately €550,000 in goods on our
       marketplace in December 2017. Consumer fraud may harm seller confidence in
       the integrity of our marketplace and the certainty of payment.

       Illegal, fraudulent or collusive activities by our employees could have a material
       adverse effect on our business, financial condition, results of operations and
       prospects and could subject us to liability or negative publicity. While we have
       not experienced any material events of this nature in the past, we have identified
       allegations of employee misconduct, which led us to improve our internal controls
       and our cash reconciliation system. . . .


                                                 38
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 39 of 83



(emphasis of title in original; other emphasis added.)

       119.    The foregoing statement, including the bold and italicized portion that indicated

that there might not be any fraud in the JForce program, was false and misleading because Jumia

failed to disclose that a material amount of fake or invalid orders had been generated by its

JForce program and other Jumia sales consultants and employees, but included those orders in its

GMV. Fake and invalid orders, including fake transactions generated by the JForce program,

exceeded 50% in Nigeria, the Company’s largest market. The foregoing statement was also false

and misleading because Jumia failed to disclose that approximately 41% of its reported 2017

GMV and 35% of its reported 2018 GMV consisted of orders that were returned, not delivered or

cancelled.

       120.    Jumia’s Registration Statement made the following disclosure concerning the

number of Active Sellers in 2017 and 2018:

       The success of our marketplace, which is central to our business model, is driven
       by the breadth and quality of the goods and services offered, which depends
       largely on the number of sellers on our marketplace and their ability to increase
       the range of goods and services they offer to our consumers. As of December 31,
       2018, we had 81 thousand Active Sellers on our platform, up from 53 thousand
       Active Sellers as of December 31, 2017. The number of sellers offering similar
       goods on our marketplace is a key driver of price attractiveness and quality of
       service, as they compete for market share on our marketplace. Competition
       between sellers is also essential to our monetization, as it increases the appetite
       for sellers to use our services that are geared toward enhancing the sellers’
       visibility or their quality of service.

(emphasis added).

       121.    The foregoing statement regarding Active Sellers was false and misleading

because Jumia failed to disclose that 10,000 of the 53,000 sellers it stated were Active Sellers in

2017, or almost 19%, had not completed a transaction on Jumia’s platform in 2017 and a




                                                39
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 40 of 83



significant percentage of the 81,000 Active Sellers it reported for 2018 had not completed a

transaction on Jumia’s platform in 2018.

       122.    The Registration Statement repeated the Active Consumer and Active Seller

numbers for 2018 several more times, showing the importance of those metrics.

       123.    The “Prospectus Summary,” “Management’s Discussion and Analysis of

Financial Condition and Results of Operations” and a section discussing the “overview” of

the “business” set forth in the Registration Statement all stated “[o]n our platform, we had 81

thousand Active Sellers as of December 31, 2018 and a total of 4.0 million Active Consumers as

of December 31, 2018. We believe that the number and quality of sellers on our marketplace,

and the breadth of their respective offerings, attract more consumers to our platform, increasing

traffic and orders, which in turn attracts even more sellers to Jumia, creating powerful network

effects.” (emphasis in original).

       124.    The foregoing statements regarding Active Consumers and Active Sellers were

false and misleading because Jumia failed to disclose that a significant percentage of the 4.0

million Active Customers and 81,000 Active Sellers it reported for 2018 had not completed a

transaction on Jumia’s platform in 2018.

       125.    The “Prospectus Summary” and a section of the Registration Statement entitled

“Our Value Proposition to Customers” stated: “Selection, price and convenience: We believe

that our platform is the largest e-commerce marketplace in Africa. With a total of 81 thousand

Active Sellers as of December 31, 2018 and over 29.5 million product listings on our

marketplace as of December 31, 2018, consumers have access to goods from a wide range of

categories.” (emphasis in original).




                                               40
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 41 of 83



        126.    The foregoing statements regarding Active Sellers were false and misleading

because Jumia failed to disclose that a significant percentage of the 81,000 Active Sellers it

reported for 2018 had not completed a transaction on Jumia’s platform in 2018.

        127.    The Registration Statement also stated the following about the importance of

Jumia’s seller network: “Our seller network consisted of 81 thousand Active Sellers as of

December 31, 2018, who range from small merchants and artisans to larger corporations. If we

fail to maintain and expand our existing relationships or to build new relationships with sellers

on acceptable commercial terms, we will not be able to maintain and expand our broad product

and service offering, which could adversely affect our business.”

        128.    The foregoing statement regarding Active Sellers was false and misleading

because Jumia failed to disclose that a significant percentage of the 81,000 Active Sellers it

reported for 2018 had not completed a transaction on Jumia’s platform in 2018.

        129.    The section of the Registration Statement entitled “Our Value Proposition to

Sellers” stated the following concerning the importance of Jumia’s customer base: “Access to a

large and growing consumer base: We believe that our brand has become synonymous with

online and mobile shopping in our markets, and we have built a logistics service that provides

sellers with access to consumers across a wide delivery footprint. As a result, through our

platform, local sellers can efficiently reach consumers across a particular country, and

international sellers can efficiently reach a large number of consumers across most major

markets in Africa. In 2018, we connected sellers with 4.0 million Active Consumers.” (emphasis

in original).




                                               41
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 42 of 83



       130.   The foregoing statement regarding Active Consumers was false and misleading

because Jumia failed to disclose that a significant percentage of the 4 million Active Customers

it reported for 2018 had not completed a transaction on Jumia’s platform in 2018.

       131.   Jumia’s Registration Statement made the following statement concerning GMV

and Active Consumers for the First Quarter of 2019:

       Trading Update for the First Quarter of 2019

       In the three months ended March 31, 2019, Active Consumers and GMV
       developed in line with historical trends. Benefiting from increasing e-commerce
       penetration in our countries of operation and increasing brand awareness, our
       Active Consumers increased from 4.0 million as of December 31, 2018 to
       approximately 4.3 million as of March 31, 2019. Based on preliminary
       numbers, GMV increased by approximately 55% compared to the first quarter
       of 2018 driven by strong contributions from third-party sales. We expect that
       our adjusted EBITDA loss prior to the application of IFRS 16 will increase in
       absolute terms compared to the first quarter of 2018, but improve as a percentage
       of GMV.

(emphasis added).

       132.   The foregoing statement was false and misleading because Jumia failed to

disclose that a material amount of fake or invalid orders had been generated by its JForce

program and other Jumia sales consultants and employees, but included those orders in its GMV.

Fake and invalid orders, including fake transactions generated by the JForce program, exceeded

50% in Nigeria, the Company’s largest market. The foregoing statement was also false and

misleading because Jumia failed to disclose the large number of orders it included in its GMV

that were returned, not delivered or cancelled, which was approximately 41% of its reported

2017 GMV and 35% of its reported 2018 GMV. Jumia’s key performance indicators in the

Registration Statement — GMV, Active Consumers, and Active Sellers — were all calculated

without removing the high percentage of orders returned, not delivered, or cancelled. The

foregoing statement was also false and misleading because Jumia failed to disclose that a
                                               42
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 43 of 83



significant percentage of the 4.3 million Active Customers it reported for the first quarter of 2019

had not completed a transaction on Jumia’s platform.

       133.    Jumia’s Registration Statement made the following statement concerning the

Company’s operations in Nigeria:

       [I]n Nigeria, which is our largest and most mature geographic market, our gross
       profit less fulfillment expense was positive 0.9% of GMV in the second half of
       2018, up from negative 2.0% during the same period in 2017, demonstrating the
       operating leverage of our overall logistics platform.

       134.    The foregoing statement concerning Jumia’s operations in Nigeria was false and

misleading since it failed to disclose that its platform in Nigeria was actually struggling because

fake or invalid orders, including fake transactions generated by the JForce program, exceeded

50% in Nigeria, the Company’s largest market, but included those orders in its GMV.

       135.    Finally, Jumia’s Registration Statement included the following report by Ernst &

Young Luxembourg concerning its audit of Jumia:

       REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING
       FIRM

            To the Management and the Supervisory Board of Jumia Technologies AG
       (formerly Africa Internet Holding GmbH)

       Opinion on the Financial Statements
             We have audited the accompanying consolidated statement of financial
       position of Africa Internet Holding GmbH and subsidiaries (the Company) as
       of December 31, 2018 and 2017, the related consolidated statements of
       operations and comprehensive income (loss), changes in equity and cash flows
       for each of the two years in the period ended December 31, 2018, and the
       related notes (collectively referred to as the “consolidated financial
       statements”). In our opinion, the consolidated financial statements present fairly,
       in all material respects, the financial position of the Company at December 31,
       2018 and 2017, and the results of its operations and its cash flows for each of the
       two years in the period ended December 31, 2018, in conformity with
       International Financial Reporting Standards as issued by the International
       Accounting Standard Board.


                                                43
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 44 of 83



       Basis for Opinion
            These financial statements are the responsibility of the Company’s
       management. Our responsibility is to express an opinion on the Company’s
       financial statements based on our audits. We are a public accounting firm
       registered with the Public Company Accounting Oversight Board (United States)
       (PCAOB) and are required to be independent with respect to the Company in
       accordance with the U.S. federal securities laws and the applicable rules and
       regulations of the Securities and Exchange Commission and the PCAOB.

            We conducted our audits in accordance with the standards of the PCAOB.
       Those standards require that we plan and perform the audit to obtain reasonable
       assurance about whether the financial statements are free of material
       misstatement, whether due to error or fraud. The Company is not required to have,
       nor were we engaged to perform, an audit of its internal control over financial
       reporting. As part of our audits we are required to obtain an understanding of
       internal control over financial reporting but not for the purpose of expressing an
       opinion on the effectiveness of the Company’s internal control over financial
       reporting. Accordingly, we express no such opinion.

            Our audits included performing procedures to assess the risks of material
       misstatement of the financial statements, whether due to error or fraud, and
       performing procedures that respond to those risks. Such procedures included
       examining, on a test basis, evidence regarding the amounts and disclosures in the
       financial statements. Our audits also included evaluating the accounting principles
       used and significant estimates made by management, as well as evaluating the
       overall presentation of the financial statements. We believe that our audits provide
       a reasonable basis for our opinion.

       /s/ Ernst & Young
       Ernst & Young
       Société Anonyme
       Cabinet de Révision Agréé

       We have served as the Company’s auditor since 2014.

       Luxembourg
       February 6, 2019

(bold in original; bold and italics added).

       136.    The foregoing statement concerning Ernst & Young’s audit of Jumia was false

and misleading because Ernst & Young only audited 7 of the 14 countries that Jumia operated in




                                               44
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 45 of 83



at the time Jumia issued its Registration Statement. Ernst & Young’s audit scope did not include

Senegal, Tunisia, Algeria, Rwanda, Uganda, Tanzania, and Cameroon.

       PLAINTIFFS’ CLASS ACTION ALLEGATIONS

       137.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of the Securities Act Class. Excluded from the Securities

Act Class are Defendants herein, the officers and directors of the Company, at all relevant times,

members of their immediate families and their legal representatives, heirs, successors or assigns

and any entity in which Defendants have or had a controlling interest.

       138.    The members of the Securities Act Class are so numerous that joinder of all

members is impracticable. While the exact number of Securities Act Class members is unknown

to Plaintiffs at this time and can be ascertained only through appropriate discovery, Plaintiffs

believe that there are hundreds or thousands of members in the proposed Securities Act Class.

Record owners and other members of the Securities Act Class may be identified from records

maintained by Jumia or its transfer agent and may be notified of the pendency of this action by

mail, using the form of notice similar to that customarily used in securities class actions.

       139.    Plaintiffs’ claims are typical of the claims of the members of the Securities Act

Class as all members of the Securities Act Class are similarly affected by Defendants’ wrongful

conduct in violation of federal law that is complained of herein.

       140.    Plaintiffs will fairly and adequately protect the interests of the members of the

Securities Act Class and has retained counsel competent and experienced in class and securities

litigation. Plaintiffs have no interests antagonistic to or in conflict with those of the Securities

Act Class.




                                                 45
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 46 of 83



       141.      Common questions of law and fact exist as to all members of the Securities Act

Class and predominate over any questions solely affecting individual members of the Securities

Act Class. Among the questions of law and fact common to the Securities Act Class are:

                  whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

                  whether the Registration Statement was negligently prepared and contained
                   materially misleading statements and/or omitted material information required
                   to be stated therein;

       142.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Securities Act Class members may be relatively small, the

expense and burden of individual litigation make it impossible for members of the Securities Act

Class to individually redress the wrongs done to them. There will be no difficulty in the

management of this action as a class action.

       SECURITIES ACT COUNTS

                                                COUNT I
               Violations of Section 11 of the Securities Act Against All Defendants

       143.      Plaintiffs incorporate the foregoing Paragraphs 1-142 by reference.

       144.      This Count is brought against all Defendants pursuant to §11 of the Securities

Act, 15 U.S.C. §77k, on behalf of Plaintiffs and all members of the Securities Act Class who

purchased or otherwise acquired Jumia ADSs pursuant or traceable to the materially false and

misleading Registration Statement for the IPO.

       145.      The Registration Statement contained untrue statements of material facts, omitted

to state other facts necessary to make the statements made not misleading, and omitted to state

material facts required to be stated therein.
                                                  46
          Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 47 of 83



          146.   This count is based on negligence and strict liability and does not sound in fraud.

Any allegation of fraud or fraudulent conduct and/or motive is expressly excluded from this

count.

          147.   None of the Defendants named herein made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the Registration

Statement were true and without omissions of any material facts and were not misleading.

          148.   By reason of the conduct herein alleged, each Defendant violated or controlled a

person who violated §11 of the Securities Act.

          149.   At the time of their purchases of Jumia ADSs, Plaintiffs and other members of the

Securities Act Class were without knowledge of the facts concerning the wrongful conduct

alleged herein and could not have reasonably discovered those facts prior to the disclosures

herein.

          150.   This claim is brought within one year after discovery of the untrue statements

and/or omissions in the IPO that should have been made and/or corrected through the exercise of

reasonable diligence, and within three years of the effective date of the IPO. It is therefore

timely.

                                                 COUNT II

            Violations of Section 15 of the Securities Act Against the Individual Defendants

          151.   Plaintiffs incorporate the foregoing Paragraphs 1-150 by reference.

          152.   This cause of action is brought pursuant to §15 of the Securities Act, 15 U.S.C.

§77o against the Individual Defendants.

          153.   The Individual Defendants were controlling persons of Jumia by virtue of their

positions as directors or senior officers of Jumia. The Individual Defendants each had a series of


                                                 47
          Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 48 of 83



direct and indirect business and personal relationships with other directors and officers and major

shareholders of Jumia.

          154.   The Individual Defendants were culpable participants in the violations of §11 of

the Securities Act as alleged above, based on their having signed or authorized the signing of the

Registration Statement and having otherwise participated in the process which allowed the IPO

to be successfully completed.

          155.   This count is based on negligence and strict liability and does not sound in fraud.

Any allegation of fraud or fraudulent conduct and/or motive is expressly excluded from this

count.

          156.   This claim is brought within one year after discovery of the untrue statements

and/or omissions in the IPO that should have been made and/or corrected through the exercise of

reasonable diligence, and within three years of the effective date of the IPO. It is therefore

timely.


                                    EXCHANGE ACT CLAIMS

          PARTIES AND CONTROL PERSON ALLEGATIONS.

          157.   Plaintiffs, who purchased or otherwise acquired Jumia ADSs during the Exchange

Act Class Period, bring these claims on behalf of the Exchange Act Class against Jumia and the

Management Defendants only.

          158.   Each of the Management Defendants, by virtue of their high-level positions with

Jumia, directly participated in the management of the Company, were directly involved in the

day-to-day operations of the Company at the highest levels, and had access to the adverse

undisclosed information about the Company’s business, operations, financial statements and

present and future business prospects via access to internal corporate documents. The

                                                 48
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 49 of 83



Management Defendants participated in drafting, preparing, and/or approving the public

statements and communications complained of herein and were aware of, or recklessly

disregarded, the material misstatements contained therein and omissions therefrom, and were

aware of their materially false and misleading nature.

       159.    The Management Defendants, as senior executive officers of Jumia, were able to

and did control the content of the various SEC filings, press releases, and other public statements

pertaining to the Company during the Exchange Act Class Period. The Management Defendants

had access to and were provided with copies of the documents and statements alleged herein to

be materially false and misleading prior to or shortly after their issuance and/or had the ability

and opportunity to prevent their issuance or cause them to be corrected. Accordingly, the

Management Defendants are responsible for the accuracy of the public reports, releases, and

other statements detailed herein and are primarily liable for the misrepresentations and omissions

contained therein.

       160.    As senior officers and controlling persons of a publicly-held company whose

ADSs were, during the relevant time, registered with the SEC pursuant to the Exchange Act and

traded on the NYSE, the Management Defendants each had a duty to promptly disseminate

accurate and truthful information with respect to Jumia’s operations and business, and to correct

any previously issued statements that were materially misleading or untrue when made, so that

the market price of the Company’s common stock would be based upon truthful and accurate

information. The Management Defendants’ wrongful conduct during the Exchange Act Class

Period as described herein violated these specific requirements and obligations.

       161.    In making the statements complained of herein, the Management Defendants, who

were senior officers and controlling persons of Jumia, were acting on behalf of the Company in


                                                49
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 50 of 83



the regular course of business. Therefore, each of the statements made by the Management

Defendants is attributable to Jumia.

       162.    Pursuant to Item 303 of Regulation S-K, 17 C.F.R. § 229.303(ii), Jumia and the

Management Defendants also had an affirmative, independent duty to disclose “any known

trends or uncertainties that have had or that the registrant reasonably expects will have a material

favorable or unfavorable impact on net sales or revenues or income from continuing operations.”

By failing to disclose that (1) approximately 41% of Jumia’s reported 2017 GMV and 35% of its

reported 2018 GMV consisted of orders that were returned, not delivered or cancelled; (2) Jumia

had a material amount of fake or invalid orders generated by its JForce program and other Jumia

sales consultants and employees, but included those orders in its GMV. Fake and invalid orders,

including fake transactions generated by the JForce program, exceeded 50% in Nigeria, the

Company’s largest market; (3) 10,000 of the 53,000 sellers the Company stated were Active

Sellers in 2017, or almost 19%, had not completed a transaction on Jumia’s platform in 2017 and

a significant percentage of the 81,000 Active Sellers it reported for 2018 had not completed a

transaction on Jumia’s platform in 2018; and (4) approximately 600,000 of the 2.7 million people

the Company stated were Active Consumers in 2017, or approximately 22%, had not completed

a transaction on Jumia’s platform in 2017 and that a significant percentage of the 4.0 million

people who it stated were Active Customers in 2018 had not completed a transaction on Jumia’s

platform in 2018, Jumia and the Management Defendants failed to satisfy this duty. These

omissions give rise to Plaintiffs’ Exchange Act Claims because they render statements by the

Company, including the ones enumerated below, materially misleading.

       163.    Additionally, pursuant to Item 105 of Regulation S-K, 17 C.F.R. § 229.105, Jumia

and the Management Defendants had an affirmative, independent duty to disclose in the


                                                50
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 51 of 83



Prospectus the Company’s most significant risk factors that make the offering speculative or

risky. By failing to disclose that (1) approximately 41% of Jumia’s reported 2017 GMV and

35% of its reported 2018 GMV consisted of orders that were returned, not delivered or cancelled;

(2) Jumia had a material amount of fake or invalid orders generated by its JForce program and

other Jumia sales consultants and employees, but included those orders in its GMV. Fake and

invalid orders, including fake transactions generated by the JForce program, exceeded 50% in

Nigeria, the Company’s largest market; (3) 10,000 of the 53,000 sellers the Company stated were

Active Sellers in 2017, or almost 19%, had not completed a transaction on Jumia’s platform in

2017 and a significant percentage of the 81,000 Active Sellers it reported for 2018 had not

completed a transaction on Jumia’s platform in 2018; and (4) approximately 600,000 of the 2.7

million people the Company stated were Active Consumers in 2017, or approximately 22%, had

not completed a transaction on Jumia’s platform in 2017 and that a significant percentage of the

4.0 million people who it stated were Active Customers in 2018 had not completed a transaction

on Jumia’s platform in 2018, Jumia and the Management Defendants failed to satisfy this duty.

Since, according to the Company’s Registration Statement, GMV, Active Sellers, and Active

Consumers are three of the Company’s four “key performance indicators,” the omissions

described in this paragraph posed a grave threat to Jumia’s business and were among the most

significant factors making an investment in Jumia risky. These omissions give rise to Plaintiffs’

Exchange Act Claims because they render statements by the Company, including the ones

enumerated below, materially misleading.




                                               51
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 52 of 83



       ALLEGATIONS SOLELY FOR PLAINTIFFS’ EXCHANGE ACT CLAIMS
       SHOWING THAT JUMIA AND THE MANAGEMENT DEFENDANTS ACTED
       WITH SCIENTER.

       164.     The Management Defendants were able to, and did, control the contents of the

various reports, press releases and public filings which Jumia disseminated in the marketplace

during the Exchange Act Class Period. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Jumia’s operations. Throughout the Exchange Act Class Period,

the Management Defendants exercised their power and authority to cause Jumia to engage in the

wrongful acts complained of herein. The Management Defendants, therefore, were “controlling

persons” of Jumia within the meaning of Section 20(a) of the Exchange Act. In this capacity,

they participated in the unlawful conduct alleged which artificially inflated the market price of

Jumia’s ADSs.

       165.     By reason of their senior management positions and/or being directors of Jumia,

each of the Management Defendants had the power to direct the actions of, and exercised the

same to cause, Jumia to engage in the unlawful acts and conduct complained of herein. Each of

the Management Defendants exercised control over the general operations of Jumia and

possessed the power to control the specific activities which comprise the primary violations

about which Plaintiffs and the other members of the Exchange Act Class complain.

       166.     By virtue of their positions at Jumia, the Management Defendants had actual

knowledge or reckless disregard for the discrepancies between Jumia’s internal documents and

Jumia’s Registration Statement and other public statements. Accordingly, the Management

Defendants had actual knowledge of materially false and misleading statements and material

omissions alleged herein and intended thereby to deceive Plaintiffs and the other members of the


                                               52
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 53 of 83



Exchange Act Class, or, in the alternative, Management Defendants acted with reckless disregard

for the truth in that they failed or refused to ascertain and disclose such facts as would reveal the

materially false and misleading nature of the statements made, although such facts were readily

available to such defendants. Said acts and omissions of such defendants were committed

willfully or with reckless disregard for the truth.       In addition, each of the Management

Defendants knew or recklessly disregarded that material facts were being misrepresented or

omitted as described above.

         167.   The Management Defendants are liable both directly and indirectly for the wrongs

complained of herein. Because of their positions of control and authority, the Management

Defendants were able to and did, directly or indirectly, control the content of the statements of

Jumia.

         168.   As a result of the dissemination of the aforementioned false and misleading

reports, releases and public statements, the market price of Jumia’s ADSs were artificially

inflated throughout the Exchange Act Class Period. In ignorance of the adverse facts concerning

Jumia’s business and financial condition which were concealed by the Management Defendants,

Plaintiffs and the other members of the Exchange Act Class purchased or otherwise acquired

Jumia’s ADSs at artificially inflated.

   A. The Timing and Nature of the Discrepancies Between the Registration Statement
      and the 2018 Confidential Investor Presentation Show that Jumia and the
      Management Defendants Intentionally or Recklessly Misled Shareholders.

         169.   Jumia has never made a profit and its accumulated losses though 2018, the year

before its IPO, were 862 million euros, including a loss of 170.7 million euros in 2018 that was

greater than the Company’s 130.6 million euros in revenue that year.




                                                 53
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 54 of 83



         170.   According to the May 9, 2019 Citron Report, Jumia’s IPO was motivated by the

Company’s need to raise cash quickly. At the end of 2018, the unprofitable Company had less

than a year’s worth of cash left and its two largest shareholders, MTN Group Ltd. (“MTN”)

(31.28%) and Rocket Internet (21.74%), wanted to exit their investments.

         171.   MTN, which owned almost a third of Jumia, was desperate to raise money

because of its high levels of debt and an enormous fine that it owed the Nigerian government.

         172.   In October 2015, MTN, which is Africa’s largest wireless operator, was fined

$3.9 billion by the Nigerian government because it failed to disconnect 5.1 million subscribers

amid concerns that the lines were being used by Boko Haram insurgents. After a series of

negotiations, the Nigerian government reduced the fine to about $1.5 billion, and gave MTN

three years to pay it. MTN did not finish paying off the fine until after Jumia went public in

2019.7

         173.   MTN was also motivated to take Jumia public because it was suffering under

crushing debt. On February 8, 2019, Bloomberg published an article entitled “MTN Prepared

for Share Sale of African Online Retailer Jumia”. The article explained that MTN had been

considering a listing or private sale of its shares of Jumia since August 2018 and was planning to

raise as much as $600 million from selling its shares in Jumia’s IPO. The article further stated

that “[a] successful listing of both Jumia and the Nigeria unit could help MTN reduce debt,

which increased to 69.8 billion rand in June [2018] from 57.1 billion rand at the end of 2017.

The rising liabilities and a dispute over non-payment of back taxes in Nigeria is weighing on the

company’s share price, which has fallen by almost a third in the last 12 months.”




7
 See “MTN Pays off bulk of $1.5 Billion Nigeria Fine” published on the Mail & Guardian’s (a
South African Newspaper) website on May 22, 2019.
                                            54
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 55 of 83



        174.    According to a Reuters article published on September 20, 2018 entitled “Rocket

Internet prepares IPO for African platform Jumia: sources,” Rocket Internet was also looking to

cash out its investment in Jumia. The article stated: “Rocket Internet, which helped set up

[Jumia] in 2012, is seeking a partial exit from the consumer electronics and fashion retailer, in

line with its strategy of selling or listing established internet firms.”

        175.    The 2018 Confidential Investor Presentation was used in a last-ditch effort to raise

money privately. Accordingly, after the effort to raise money privately failed, the Management

Defendants and Jumia had a strong motivation to make the company’s numbers look better so

that its IPO would be successful.

        176.    Furthermore, a comparison between the 2018 Confidential Investor Presentation

and the Registration Statement shows that the numbers in the Registration Statement were

intentionally and/or recklessly manipulated to look misleadingly favorable.

        177.    Jumia’s disclosure in the 2018 Confidential Investor Presentation that 41% of its

GMV was returned, not delivered or cancelled in 2017 shows the awareness that it was an

important metric to shareholders. The exclusion of that metric from the Registration Statement

and the inclusion of the statement that only 14.4% of Jumia’s GMV in 2018 was either “failed

deliveries or return[s]” was clearly intended to make it appear that Jumia was disclosing all

material information when instead, it was disclosing a misleadingly favorable metric that

excluded cancellations for the purpose of deceiving shareholders.

        178.    Moreover, since Jumia’s key performance indicators in the Registration Statement

— GMV, Active Consumers, and Active Sellers — were all calculated without removing

cancelled orders (“irrespective of cancellations or returns”) there was no justification for

Jumia’s decision to only disclose in the Registration Statement that in 2018, 14.4% of its GMV


                                                   55
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 56 of 83



was “failed deliveries or return[s]” without disclosing its large volume of cancellations. The

only possible motivation for Jumia’s decision to exclude cancellations from that metric — while

including them in GMV, Active Consumers, and Active Sellers — is that the Management

Defendants and Jumia intended to mislead investors into believing that only 14.4% of GMV

consisted of uncompleted orders when, in reality, approximately 41% of Jumia’s 2017 GMV and

35% of its 2018 GMV consisted of uncompleted orders. Furthermore, the phrases “failed

deliveries or return[s]” and “cancellations or returns” sound sufficiently similar that it appears

that Jumia and the Management Defendants intentionally intended to confuse and mislead

investors.

       179.    Jumia’s decision to include Active Sellers and Active Consumers who had not

actually completed an order on Jumia’s platform in their Registration Statement numbers, even

though those same consumers and sellers were not included in the numbers in the 2018

Confidential Investor Presentation, also shows knowing intent to present metrics that looked

misleadingly positive.

   B. The Management Defendants Were Motivated to Misrepresent GMV Because of
      Jumia’s Stock Option Program.

       180.    According to the Registration Statement, all of the Management Defendants are

participants in Jumia’s 2019 stock option program.

       181.    The stock options can only be exercised once the performance targets have been

reached and “the minimum performance target is based on GMV growth.” The Registration

Statement further states that “[i]n the event that the performance target(s) is/are not met by the

end of the waiting period, all stock options will be completely forfeited.” (emphasis added.)

       182.    Exhibit 10.5 of the Registration Statement elaborated further on the performance

targets for the 2019 stock options program. The stock options “may only be exercised if at least

                                               56
           Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 57 of 83



the following criteria is met:” “The average annual growth rate (previous business year

compared to current business year) of the GMV of Jumia Group… amounts to at least 10%

during the four years of the Waiting Period.” Additionally, with respect to members of the

management board, “the Compensation Committee of the Supervisory Board, and in the absence

of a Compensation Committee, the Supervisory Board is entitled – in its sole discretion – to

determine Additional Performance Targets for each grant of Stock Options to Participants.”

       183.     The Registration Statement stated that Defendants Hodara and Poignonnec would

receive up to 269,288 options under the 2019 stock option program if performance targets were

met. Additionally, Defendants Hodara and Poignonnec both owned an additional 2,209,192.52

in options with an exercise price of 1 euro at the end of 2018.

       184.     Accordingly, all the Management Defendants have a strong motivation to inflate

GMV to avoid the forfeiture of their stock options. Additionally, the Management Defendants

have a strong motivation to keep the price of Jumia’s ADSs high to increase the value of their

options.

   C. Additional Scienter Allegations Concerning the Management Defendants.

       185.     As discussed herein in Paragraph 82 above, Defendant Poignonnec gave an

interview to Real Money in which he admitted that “[the prospectus and the investor document

referenced are not consistent” with Jumia’s Registration Statement. He further stated that “[t]he

documents are calculated differently, since the prospectus presents active consumers in the same

way we present gross merchandise volume.” These statements show that he was familiar with

the 2018 Confidential Investor Presentation and knew there were material discrepancies between

it and the Registration Statement.




                                                57
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 58 of 83



       186.    Defendant Poignonnec’s scienter can also be inferred from his false exculpatory

statements during Jumia’s First Quarter 2019 Earnings Call concerning fraud in Jumia’s Nigeria

operation and the volume of Jumia’s cancelled orders (described in Paragraphs 80-81).

       187.    Given that GMV, Active Sellers, and Active Consumers are three of the four

metrics defined as “Key Terms and Performance Indicators” in the Registration Statement, it is

inconceivable that Defendants Poignonnec and Hodara as Co-CEOs of the Company and

members of its management board, and Defendant Maillet-Mezeray, as CFO and Principal

Accounting Officer of the Company, would have been unaware of the fact that there was

material information about those metrics in the 2018 Confidential Investor Presentation and other

internal documents that was not disclosed in the Registration Statement. Additionally, they

would have been aware of emails from Wael Dib, who worked in the same office in Dubai as

them, to the Jumia CFOs, given their high-level positions within Jumia. As discussed above in

Paragraphs 88 and 92, emails and attachments from Wael Dib to the Jumia CFOs show that the

GMV Jumia reported in its Registration Statement was 30% higher than its pre-IPO internal

records and that more than 50% of Jumia’s orders in Nigeria were invalid or fraudulent. They

also would have been aware that Ernst & Young’s pre-IPO audit of the Company only

considered 7 of the 14 countries that Jumia operated in given its importance and the fact that the

Senior Vice President of Finance, Nathalie De Witte, who also worked in the same office as

them, emailed the Jumia CFOs about it (Paragraph 93). At a minimum, these failures show

reckless disregard for making false and misleading statements to shareholders.

   D. The Scienter of the Management Defendants and Other Employees and Agents of
      the Company is Imputed to Jumia.

       188.    The scienter of the Management Defendants and other employees and agents of

the Company is imputed to Jumia under respondeat superior and agency principles as all of the

                                               58
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 59 of 83



wrongful acts complained of herein were carried out within the scope of their employment with

authorization.

       189.      As explained herein, their fraudulent conduct enabled the Company to attract

investors and raise funds for corporate purposes, thereby defrauding third parties for the

corporation.

       190.      Since respondeat superior extends to employees other than the Management

Defendants, regardless of whether the allegations against the Management Defendants are

sufficient, knowledge of the 2018 Confidential Investor Presentation, the emails between Wael

Dib and Jumia CFOs and Nathalie De Witte and the Jumia CFOs, and other facts alleged in this

complaint must be imputed to Jumia. Therefore, Jumia knowingly or recklessly made the false

and misleading statements detailed below.

       MATERIALLY FALSE AND MISLEADING STATEMENTS MADE BY JUMIA
       AND THE MANAGEMENT DEFENDANTS DURING THE EXCHANGE ACT
       CLASS PERIOD.

       191.      The Management Defendants signed Jumia’s Registration Statement.

       192.      Jumia’s Registration Statement repeatedly stated that the Company’s GMV was

507.1 million euros in 2017 and 828.2 million euros in 2018 and emphasized the importance of

the metric. It referred to GMV as a one of its four “key performance indicators.”

       193.      The Registration Statement further stated that “Active Consumers” and “Active

Sellers” were two of Jumia’s three other “key performance indicators.”

       194.      In both the “Prospectus Summary” and “Management’s Discussion and

Analysis of Financial Condition and Results of Operations,” the Registration Statement

stated: “Our business has grown substantially. As of December 31, 2018, we had 4.0 million

Active Consumers, up from 2.7 million Active Consumers as of December 31, 2017. Our GMV


                                               59
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 60 of 83



was €828.2 million in 2018, up from €507.1 million in 2017. GMV is the primary driver of our

revenue.” (emphasis in original).

        195.    Jumia’s Registration Statement later presented GMV in the following table in

three different places:
                                                             As of and for the year ended
                                                                    December 31,
                                                      2017                                          2018
                                                                         (unaudited, in millions)
Active Consumers                                                2.7                            4.0
GMV                                           €               507.1        €                 828.2         $           948.8
Adjusted EBITDA                               €              (126.8)       €                (150.1)        $          (172.0)




        196.    Jumia’s Registration Statement presented the following table breaking GMV and

Active Consumers down by quarter:
                          2017                                                               2018
                           First    Second         Third        Fourth        First         Second          Third    Fourth
                          Quarter   Quarter       Quarter      Quarter      Quarter         Quarter        Quarter   Quarter
                                                              (unaudited, in millions)
GMV                       €  88.6 € 101.8 € 118.9 € 197.9 € 152.4 € 166.3 € 198.4 € 311.0
Active Consumers(1)           1.9      2.0      2.3      2.7      3.0      3.2      3.5      4.0
Adjusted EBITDA(2)        € (24.1) € (28.7) € (28.6) € (45.4) € (30.2) € (35.6) € (35.8) € (48.6)



        197.    The Registration Statement further stated concerning the “Growth and

engagement of our Active Customers” that “[o]ur GMV is a function of the number of Active

Consumers on our platform and the amount they spend on our marketplace. As of December 31,

2018, we had 4.0 million Active Consumers, up from 2.7 million Active Consumers as of

December 31, 2017. GMV increased from €507.1 million in 2017 to €828.2 million in 2018.”

(emphasis in original).

        198.    The foregoing statements concerning Jumia’s GMV and Active Consumers in

Paragraphs 194-197 were false and misleading because the 2017 and 2018 GMV numbers that

Jumia disclosed in its Registration Statement were 30% higher than in its pre-IPO internal


                                                        60
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 61 of 83



records. Additionally, even if the GMV numbers Jumia disclosed were correct, the foregoing

statements were still false and misleading because Jumia failed to disclose that approximately

41% of its reported 2017 GMV and 35% of its reported 2018 GMV consisted of orders that were

returned, not delivered or cancelled. Jumia’s key performance indicators in the Registration

Statement — GMV, Active Consumers, and Active Sellers — were all calculated without

removing the high percentage of orders returned, not delivered, or cancelled. The foregoing

statements were also false and misleading because Jumia failed to disclose that a material

amount of fake or invalid orders had been generated by its JForce program and other Jumia sales

consultants and employees, but included those orders in its GMV. Fake and invalid orders,

including fake transactions generated by the JForce program, exceeded 50% in Nigeria, the

Company’s largest market. The foregoing statements were also false and misleading because

Jumia failed to disclose that approximately 600,000 of the 2.7 million people it stated were

Active Consumers in 2017, or approximately 22%, had not completed a transaction on Jumia’s

platform in 2017 and that a significant percentage of the 4.0 million people who it stated were

Active Customers in 2018 had not completed a transaction on Jumia’s platform in 2018.

       199.   In a Section entitled “Revenue,” the Registration Statement stated “GMV

increased by 63.3% from €507.1 million in 2017 to €828.2 million in 2018, mainly due to a

74.7% increase in GMV from third-party sales. All regions contributed to the growth of GMV,

with particularly strong contributions from West Africa and Egypt.” (emphasis in original).

       200.   The foregoing statement concerning Jumia’s GMV was false and misleading

because the 2017 and 2018 GMV numbers that Jumia disclosed in its Registration Statement

were 30% higher than in its pre-IPO internal records. Additionally, even if the GMV numbers

Jumia disclosed were correct, the foregoing statement was still false and misleading because


                                               61
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 62 of 83



Jumia failed to disclose that approximately 41% of its reported 2017 GMV and 35% of its

reported 2018 GMV consisted of orders that were returned, not delivered or cancelled. Jumia’s

key performance indicators in the Registration Statement — GMV, Active Consumers, and

Active Sellers — were all calculated without removing the high percentage of orders returned,

not delivered, or cancelled. The foregoing statement was also false and misleading because

Jumia failed to disclose that a material amount of fake or invalid orders had been generated by its

JForce program and other Jumia sales consultants and employees, but included those orders in its

GMV. Fake and invalid orders, including fake transactions generated by the JForce program,

exceeded 50% in Nigeria, the Company’s largest market.

       201.    Jumia’s Registration Statement also cited GMV, Active Consumers, and Active

Sellers when discussing “Strengths Related to Our Competitive Position”:

       Pan-African leader. We believe that we are the only e-commerce business
       successfully operating across multiple regions in Africa. Through our full scale
       operations in six regions of Africa, we generated €507.1 million in GMV in 2017
       and €828.2 million in 2018, more than any other e-commerce player in the
       markets in which we operate. Our reach and capabilities position us as the
       preferred partner in Africa for sellers, from individuals to large global brands, and
       as the preferred shopping destination for consumers. On our platform, we had
       81 thousand Active Sellers as of December 31, 2018 and a total of 4.0 million
       Active Consumers as of December 31, 2018.

(emphasis in original.)

       202.    The foregoing statement was false and misleading because the 2017 and 2018

GMV numbers that Jumia disclosed in its Registration Statement were 30% higher than in its

pre-IPO internal records. Additionally, even if the GMV numbers Jumia disclosed were correct,

the foregoing statement was still false and misleading because Jumia failed to disclose that

approximately 41% of its reported 2017 GMV and 35% of its reported 2018 GMV consisted of

orders that were returned, not delivered or cancelled. Jumia’s key performance indicators in the


                                                62
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 63 of 83



Registration Statement — GMV, Active Consumers, and Active Sellers — were all calculated

without removing the high percentage of orders returned, not delivered, or cancelled. The

foregoing statement was also false and misleading because Jumia failed to disclose that a

material amount of fake or invalid orders had been generated by its JForce program and other

Jumia sales consultants and employees, but included those orders in its GMV. Fake and invalid

orders, including fake transactions generated by the JForce program, exceeded 50% in Nigeria,

the Company’s largest market. The foregoing statement was also false and misleading because

Jumia failed to disclose that a significant percentage of the 4.0 million Active Customers and

81,000 Active Sellers it reported for 2018 had not completed a transaction on Jumia’s platform in

2018.

        203.   The Registration Statement made the following statement concerning transactions

that were placed on Jumia’s platform, but were not completed:

        We face challenges with failed deliveries, excessive returns, late collections,
        unrecoverable receivables and voucher abuse, which may materially and
        adversely affect our business and prospects.
        We typically provide our consumers with the option to pay cash on delivery.
        Many of our consumers choose this option. . . In situations where the consumer
        elects to pay cash on delivery, he/she must be present at home in order to provide
        payment at the time of delivery; otherwise, the delivery will fail. . . . If a
        consumer is not present, we schedule a new delivery time. We typically make
        three delivery attempts, and if all of these attempts fail, we return the product to
        the seller. . . .

        Even if the product is successfully delivered to the consumer and delivery is
        verified, most of our sellers are required, either by local regulations or by our
        operating standards, to allow consumers to return goods within a certain period of
        time after delivery. For example, in Egypt, which is one of our largest markets,
        consumers have a legal right to return any product within fourteen days after
        delivery so long as the product is in the same condition as when delivered.
        Furthermore, if our sellers offer more consumer friendly return policies, the
        number of returns may increase, which could adversely affect our business. In
        2018, orders accounting for 14.4% of our GMV were either failed deliveries or
        returned by our consumers. . . .

                                                63
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 64 of 83



       We also face the risk that third-party delivery agents might misappropriate
       inventory, and we struggle to verify delivery when our third-party delivery
       partners deliver packages without obtaining consumer signatures. When goods are
       delivered without verification, we may be required to deliver a duplicate product.
       When a third-party delivery agent successfully delivers a product and accepts
       cash payment from the consumer, we face the additional risks of late collections
       (in the event that the third-party delivery agent does not remit the funds to us on
       time) or unrecoverable receivables (in the event that the third-party delivery agent
       commits fraud or becomes insolvent). These risks are particularly acute in
       countries where the percentage of outsourced deliveries remains high. For
       example, in Kenya, where approximately 95% of our consumers paid in cash or
       with cash equivalents on delivery in 2016, we discovered in early 2018 that
       €720 thousand of cash payments remained uncollected in 2016, the large majority
       of which was never subsequently collected. The extent of the effect on our cash
       flows in 2016 was due to our previous use of an insufficient cash reconciliation
       system, which has now been replaced with an automated system that allows us to
       monitor transactions in each of our markets on a daily basis. Even though we have
       taken measures to reduce the risks of fraud and uncollected receivables, these
       risks – whether facilitated by our employees, sellers, partners or consumers –
       remain, due largely to the prevalence of cash on delivery in many of our markets.


(emphasis of title in original; other emphasis added.)

       204.    The foregoing statement was false and misleading because Jumia failed to

disclose that approximately 41% of its reported 2017 GMV and 35% of its reported 2018 GMV

consisted of orders that were returned, not delivered or cancelled. Jumia’s key performance

indicators in the Registration Statement — GMV, Active Consumers, and Active Sellers — were

all calculated without removing the high percentage of orders returned, not delivered, or

cancelled. The foregoing statement was also false and misleading because Jumia failed to

disclose that a material amount of fake or invalid orders had been generated by its JForce

program and other Jumia sales consultants and employees, but included those orders in its GMV.

Fake and invalid orders, including fake transactions generated by the JForce program, exceeded

50% in Nigeria, the Company’s largest market.




                                                64
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 65 of 83



       205.    Jumia’s Registration Statement made the following disclosure concerning

fraudulent and fictitious transactions:

        Failure to deal effectively with any fraud perpetrated and fictitious transactions
        conducted on our platform could harm our business.

       We face risks with respect to fraudulent activities on our platform. . . . Given the
       countries in which we operate, the number of participants on our platform and the
       fragmentation of our business, it is a challenge to anticipate, detect and address
       fraudulent activities. Although we have implemented various measures to detect
       and reduce the occurrence of fraudulent activities on our platform, there can be no
       assurance that such measures will be effective in combating fraudulent
       transactions or improving overall satisfaction among sellers, consumers and other
       participants. Additional measures that we take to address fraud could also
       negatively affect the attractiveness of our platform to sellers or consumers.

       For example, we may receive complaints from consumers who may not have
       received goods that they had purchased, or complaints from sellers who have not
       received payment for the goods ordered. In addition to fraudulent transactions
       with legitimate consumers, sellers may also engage in fictitious or “phantom”
       transactions with themselves or collaborators in order to artificially inflate their
       own ratings on our marketplace, reputation and search results rankings. This
       activity may harm other sellers by enabling the perpetrating seller to be favored
       over legitimate sellers and may harm consumers by deceiving them into believing
       that a seller is more reliable or trusted than the seller actually is. Recently, we also
       received information alleging that a seller in Morocco bribed one of our
       employees in order to receive favorable marketing treatment. In addition, we
       recently received information alleging that some of our independent sales
       consultants, members of our JForce program in Nigeria, may have engaged in
       fraudulent activities. We are currently investigating these allegations and are
       unable to determine their accuracy and/or the potential scope of fraud, if any.

       In addition to seller fraud, we face the risk of fraud perpetrated directly by our
       consumers. For example, a group of consumers in Kenya fraudulently used
       electronic payment suppliers to acquire approximately €550,000 in goods on our
       marketplace in December 2017. Consumer fraud may harm seller confidence in
       the integrity of our marketplace and the certainty of payment.

       Illegal, fraudulent or collusive activities by our employees could have a material
       adverse effect on our business, financial condition, results of operations and
       prospects and could subject us to liability or negative publicity. While we have
       not experienced any material events of this nature in the past, we have identified
       allegations of employee misconduct, which led us to improve our internal controls
       and our cash reconciliation system. . . .


                                                 65
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 66 of 83



(emphasis of title in original; other emphasis added.)

       206.    The foregoing statement, including the bold and italicized portion that indicated

that there might not be any fraud in the JForce program, was false and misleading because Jumia

failed to disclose that a material amount of fake or invalid orders had been generated by its

JForce program and other Jumia sales consultants and employees, but included those orders in its

GMV. Fake and invalid orders, including fake transactions generated by the JForce program,

exceeded 50% in Nigeria, the Company’s largest market. The foregoing statement was also false

and misleading because Jumia failed to disclose that approximately 41% of its reported 2017

GMV and 35% of its reported 2018 GMV consisted of orders that were returned, not delivered or

cancelled.

       207.    Jumia’s Registration Statement made the following disclosure concerning the

number of Active Sellers in 2017 and 2018:

       The success of our marketplace, which is central to our business model, is driven
       by the breadth and quality of the goods and services offered, which depends
       largely on the number of sellers on our marketplace and their ability to increase
       the range of goods and services they offer to our consumers. As of December 31,
       2018, we had 81 thousand Active Sellers on our platform, up from 53 thousand
       Active Sellers as of December 31, 2017. The number of sellers offering similar
       goods on our marketplace is a key driver of price attractiveness and quality of
       service, as they compete for market share on our marketplace. Competition
       between sellers is also essential to our monetization, as it increases the appetite
       for sellers to use our services that are geared toward enhancing the sellers’
       visibility or their quality of service.

(emphasis added).

       208.    The foregoing statement regarding Active Sellers was false and misleading

because Jumia failed to disclose that 10,000 of the 53,000 sellers it stated were Active Sellers in

2017, or almost 19%, had not completed a transaction on Jumia’s platform in 2017 and a




                                                66
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 67 of 83



significant percentage of the 81,000 Active Sellers it reported for 2018 had not completed a

transaction on Jumia’s platform in 2018.

       209.    The Registration Statement repeated the Active Consumer and Active Seller

numbers for 2018 several more times, showing the importance of those metrics.

       210.    The “Prospectus Summary,” “Management’s Discussion and Analysis of

Financial Condition and Results of Operations” and a section discussing the “overview” of

the “business” set forth in the Registration Statement all stated “[o]n our platform, we had 81

thousand Active Sellers as of December 31, 2018 and a total of 4.0 million Active Consumers as

of December 31, 2018. We believe that the number and quality of sellers on our marketplace,

and the breadth of their respective offerings, attract more consumers to our platform, increasing

traffic and orders, which in turn attracts even more sellers to Jumia, creating powerful network

effects.” (emphasis in original).

       211.    The foregoing statements regarding Active Consumers and Active Sellers were

false and misleading because Jumia failed to disclose that a significant percentage of the 4.0

million Active Customers and 81,000 Active Sellers it reported for 2018 had not completed a

transaction on Jumia’s platform in 2018.

       212.    The “Prospectus Summary” and a section of the Registration Statement entitled

“Our Value Proposition to Customers” stated: “Selection, price and convenience: We believe

that our platform is the largest e-commerce marketplace in Africa. With a total of 81 thousand

Active Sellers as of December 31, 2018 and over 29.5 million product listings on our

marketplace as of December 31, 2018, consumers have access to goods from a wide range of

categories.” (emphasis in original).




                                               67
         Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 68 of 83



        213.    The foregoing statements regarding Active Sellers were false and misleading

because Jumia failed to disclose that a significant percentage of the 81,000 Active Sellers it

reported for 2018 had not completed a transaction on Jumia’s platform in 2018.

        214.    The Registration Statement also stated the following about the importance of

Jumia’s seller network: “Our seller network consisted of 81 thousand Active Sellers as of

December 31, 2018, who range from small merchants and artisans to larger corporations. If we

fail to maintain and expand our existing relationships or to build new relationships with sellers

on acceptable commercial terms, we will not be able to maintain and expand our broad product

and service offering, which could adversely affect our business.”

        215.    The foregoing statement regarding Active Sellers was false and misleading

because Jumia failed to disclose that a significant percentage of the 81,000 Active Sellers it

reported for 2018 had not completed a transaction on Jumia’s platform in 2018.

        216.    The section of the Registration Statement entitled “Our Value Proposition to

Sellers” stated the following concerning the importance of Jumia’s customer base: “Access to a

large and growing consumer base: We believe that our brand has become synonymous with

online and mobile shopping in our markets, and we have built a logistics service that provides

sellers with access to consumers across a wide delivery footprint. As a result, through our

platform, local sellers can efficiently reach consumers across a particular country, and

international sellers can efficiently reach a large number of consumers across most major

markets in Africa. In 2018, we connected sellers with 4.0 million Active Consumers.” (emphasis

in original).




                                               68
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 69 of 83



       217.   The foregoing statement regarding Active Consumers was false and misleading

because Jumia failed to disclose that a significant percentage of the 4 million Active Customers

it reported for 2018 had not completed a transaction on Jumia’s platform in 2018.

       218.   Jumia’s Registration Statement made the following statement concerning GMV

and Active Consumers for the First Quarter of 2019:

       Trading Update for the First Quarter of 2019

       In the three months ended March 31, 2019, Active Consumers and GMV
       developed in line with historical trends. Benefiting from increasing e-commerce
       penetration in our countries of operation and increasing brand awareness, our
       Active Consumers increased from 4.0 million as of December 31, 2018 to
       approximately 4.3 million as of March 31, 2019. Based on preliminary
       numbers, GMV increased by approximately 55% compared to the first quarter
       of 2018 driven by strong contributions from third-party sales. We expect that
       our adjusted EBITDA loss prior to the application of IFRS 16 will increase in
       absolute terms compared to the first quarter of 2018, but improve as a percentage
       of GMV.

(emphasis added).

       219.   The foregoing statement was false and misleading because Jumia failed to

disclose that a material amount of fake or invalid orders had been generated by its JForce

program and other Jumia sales consultants and employees, but included those orders in its GMV.

Fake and invalid orders, including fake transactions generated by the JForce program, exceeded

50% in Nigeria, the Company’s largest market. The foregoing statement was also false and

misleading because Jumia failed to disclose the large number of orders it included in its GMV

that were returned, not delivered or cancelled, which was approximately 41% of its reported

2017 GMV and 35% of its reported 2018 GMV. Jumia’s key performance indicators in the

Registration Statement — GMV, Active Consumers, and Active Sellers — were all calculated

without removing the high percentage of orders returned, not delivered, or cancelled. The

foregoing statement was also false and misleading because Jumia failed to disclose that a
                                               69
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 70 of 83



significant percentage of the 4.3 million Active Customers it reported for the first quarter of 2019

had not completed a transaction on Jumia’s platform.

       220.    Jumia’s Registration Statement made the following statement concerning the

Company’s operations in Nigeria:

       [I]n Nigeria, which is our largest and most mature geographic market, our gross
       profit less fulfillment expense was positive 0.9% of GMV in the second half of
       2018, up from negative 2.0% during the same period in 2017, demonstrating the
       operating leverage of our overall logistics platform.

       221.    The foregoing statement concerning Jumia’s operations in Nigeria was false and

misleading since it failed to disclose that its platform in Nigeria was actually struggling because

fake or invalid orders, including fake transactions generated by the JForce program, exceeded

50% in Nigeria, the Company’s largest market, but included those orders in its GMV.

       222.    Finally, Jumia’s Registration Statement included the following report by Ernst &

Young Luxembourg concerning its audit of Jumia:

       REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING
       FIRM

            To the Management and the Supervisory Board of Jumia Technologies AG
       (formerly Africa Internet Holding GmbH)

       Opinion on the Financial Statements
             We have audited the accompanying consolidated statement of financial
       position of Africa Internet Holding GmbH and subsidiaries (the Company) as
       of December 31, 2018 and 2017, the related consolidated statements of
       operations and comprehensive income (loss), changes in equity and cash flows
       for each of the two years in the period ended December 31, 2018, and the
       related notes (collectively referred to as the “consolidated financial
       statements”). In our opinion, the consolidated financial statements present fairly,
       in all material respects, the financial position of the Company at December 31,
       2018 and 2017, and the results of its operations and its cash flows for each of the
       two years in the period ended December 31, 2018, in conformity with
       International Financial Reporting Standards as issued by the International
       Accounting Standard Board.


                                                70
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 71 of 83



       Basis for Opinion
            These financial statements are the responsibility of the Company’s
       management. Our responsibility is to express an opinion on the Company’s
       financial statements based on our audits. We are a public accounting firm
       registered with the Public Company Accounting Oversight Board (United States)
       (PCAOB) and are required to be independent with respect to the Company in
       accordance with the U.S. federal securities laws and the applicable rules and
       regulations of the Securities and Exchange Commission and the PCAOB.

            We conducted our audits in accordance with the standards of the PCAOB.
       Those standards require that we plan and perform the audit to obtain reasonable
       assurance about whether the financial statements are free of material
       misstatement, whether due to error or fraud. The Company is not required to have,
       nor were we engaged to perform, an audit of its internal control over financial
       reporting. As part of our audits we are required to obtain an understanding of
       internal control over financial reporting but not for the purpose of expressing an
       opinion on the effectiveness of the Company’s internal control over financial
       reporting. Accordingly, we express no such opinion.

            Our audits included performing procedures to assess the risks of material
       misstatement of the financial statements, whether due to error or fraud, and
       performing procedures that respond to those risks. Such procedures included
       examining, on a test basis, evidence regarding the amounts and disclosures in the
       financial statements. Our audits also included evaluating the accounting principles
       used and significant estimates made by management, as well as evaluating the
       overall presentation of the financial statements. We believe that our audits provide
       a reasonable basis for our opinion.

       /s/ Ernst & Young
       Ernst & Young
       Société Anonyme
       Cabinet de Révision Agréé

       We have served as the Company’s auditor since 2014.

       Luxembourg
       February 6, 2019

(bold in original; bold and italics added).

       223.    The foregoing statement concerning Ernst & Young’s audit of Jumia was false

and misleading because Ernst & Young only audited 7 of the 14 countries that Jumia operated in




                                               71
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 72 of 83



at the time Jumia issued its Registration Statement. Ernst & Young’s audit scope did not include

Senegal, Tunisia, Algeria, Rwanda, Uganda, Tanzania, and Cameroon.

       224.    On May 13, 2019, Jumia filed a Form 6-K signed by Defendants Poignonnec. It

attached a press release with Jumia’s first quarter results that stated the following about Jumia’s

GMV and Active Consumers:
                                                                          2018                        2019
                                                       First    Second            Third    Fourth     First
                                                      Quarter   Quarter          Quarter   Quarter   Quarter
GMV1 (€ million)                                         152       166              198       311       240
LTM Active Consumers (million)
                     2
                                                         3.0       3.2              3.5       4.0       4.3

       225.    The foregoing statement was false and misleading because the 2018 GMV

numbers that Jumia disclosed were 30% higher than in its pre-IPO internal records. The

foregoing statement was also false and misleading because Jumia failed to disclose that a

material amount of fake or invalid orders had been generated by its JForce program and other

Jumia sales consultants and employees, but included those orders in its GMV. Fake and invalid

orders, including fake transactions generated by the JForce program, exceeded 50% in Nigeria,

the Company’s largest market. The foregoing statement was also false and misleading because

Jumia failed to disclose the large number of orders it included in its GMV that were returned, not

delivered or cancelled, which was approximately 41% of its reported 2017 GMV and 35% of its

reported 2018 GMV. Jumia’s key performance indicators — GMV, Active Consumers, and

Active Sellers — were all calculated without removing the high percentage of orders returned,

not delivered, or cancelled. The foregoing statement was also false and misleading because

Jumia failed to disclose that a significant percentage of the Active Customers it reported for 2018

and 2019 had not completed a transaction on Jumia’s platform.

       226.    On May 13, 2019, Jumia held its First Quarter 2019 Earnings Call. Defendants

Poignonnec and Maillet-Mezeray were participants on the call.

                                                72
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 73 of 83



       227.    During the First Quarter 2019 Earnings Call, Mark Mahaney from Royal Bank of

Canada asked about JForce and fraud in Nigeria: “[C]ould you just address the issue of Jforce

and fraud [ph] in Nigeria as an operating risk? And how you tried to hedge that? How you tried

to manage that?” Defendant Poignonnec responded:

       I would like to say very upfront that the Jforce agents which are consultants which
       are part of Jforce get commissions of course on the percentage of their completed
       transaction after all cancellations and returns. And this is of course key and very
       normal. We do that.

       We have even actually introduced penalties as well as extra incentive to drive
       lower cancellations and returns for the orders which are generated by the Jforce
       consultant. So for us this is a very innovative marketing channel which helps
       consumers adopt ecommerce. It's also very useful channel to gather insights on
       the consumers, in addition to the data we collect online. And it's been a very
       successful channel which is particularly adapted to the needs of our market.

       228.    The foregoing statement was false and misleading because Jumia failed to

disclose that fake or invalid orders, including fake transactions generated by the JForce program,

exceeded 50% in Nigeria. The foregoing statements were also false and misleading because

Jumia failed to disclose that approximately 41% of its reported 2017 GMV and 35% of its

reported 2018 GMV consisted of orders that were returned, not delivered or cancelled.

       229.    Later on during the First Quarter 2019 Earnings Call, Aaron Kessler of Raymond

James asked if Defendant would “address some of the recent concerns around maybe its delivery

rates, failed deliveries and cancellations kind of where we're at now on that?” Defendant

Poignonnec responded:

       Then on the failed delivery; these are normal features of an e-commerce business
       and for us we have cancellations, failed deliveries and returns and those are
       expected to be higher in the nation's e-commerce markets where the majority of
       the business is still cash on delivery.

       230.    The foregoing statement was false and misleading because Jumia failed to

disclose that approximately 41% of its reported 2017 GMV and 35% of its reported 2018 GMV
                                               73
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 74 of 83



consisted of orders that were returned, not delivered or cancelled. The foregoing statement was

also false and misleading because Jumia failed to disclose that a material amount of fake or

invalid orders had been generated by its JForce program and other Jumia sales consultants and

employees, but included those orders in its GMV. Fake and invalid orders, including fake

transactions generated by the JForce program, exceeded 50% in Nigeria, the Company’s largest

market. .

       LOSS CAUSATION.

       231.    As detailed herein, during the Exchange Act Class Period, Jumia and the

Management Defendants engaged in a scheme to deceive the market and a course of conduct that

artificially inflated the price of Jumia ADSs. This scheme operated as a fraud or deceit on

purchasers of Jumia ADSs by failing to disclose and misrepresenting the adverse facts detailed

herein. When Jumia and the Management Defendants’ prior misrepresentations and fraudulent

conduct were disclosed and became apparent to the market, the price of Jumia ADSs declined

significantly as the prior artificial inflation came out of the price of Jumia ADSs.

       232.    By concealing the adverse facts detailed herein from investors, Jumia and the

Management Defendants presented a misleading picture of Jumia’s business, prospects, and

operations. Jumia and the Management Defendants’ false and misleading statements had the

intended effect and caused Jumia ADSs to trade at artificially inflated levels throughout the

Exchange Act Class Period, reaching as high as $49.77 per ADS on April 17, 2019. As a result

of their purchases of Jumia ADSs at artificially inflated prices during the Exchange Act Class

Period, Plaintiffs and the other Exchange Act Class members suffered economic loss, i.e.,

damages, under the federal securities laws.




                                                 74
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 75 of 83



       233.   When the truth about the Company was revealed to the market, the price of Jumia

ADSs fell significantly. The decline removed the inflation from the price of Jumia ADSs,

causing real economic loss to investors who had purchased Jumia ADSs during the Exchange

Act Class Period. The decline in the price of Jumia ADSs, when the corrective disclosures came

to light, was a direct result of the nature and extent of Jumia and the Management Defendants’

fraudulent misrepresentations being revealed to investors and the market.     The timing and

magnitude of the price decline in Jumia ADSs negates any inference that the loss suffered by

Plaintiffs and the other Exchange Act Class members was caused by changed market conditions,

macroeconomic or industry factors or Company-specific facts unrelated to Jumia and the

Management Defendants’ fraudulent conduct.

       234.   The disclosures that corrected the market price to eliminate the inflation

maintained by Jumia and the Management Defendants’ material misstatements and omissions are

detailed below:

       (1) As detailed in Paragraphs 73-79, Citron issued its first report concerning Jumia on

          May 9, 2019. In response to the issuance of the May 9, 2019 Citron Report, the price

          of Jumia ADSs declined over 26% on heavy trading volume over a two-day period,

          from $33.11 per ADS on May 8, 2019 to $24.50 per ADS on May 10, 2019.

       (2) As detailed in Paragraph 94, on August 21, 2019, before market hours, Jumia

          admitted, in the Company’s second quarter 2019 earnings press release that was filed

          with the SEC, that there were a significant amount of fake orders generated by JForce

          and other Jumia sales consultants and employees. In response to that disclosure, the

          price of Jumia ADSs declined almost 17% on heavy trading volume over, from

          $14.75 per ADS on August 21, 2019 to $12.27 per ADS on August 22, 2019.


                                             75
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 76 of 83



       (3) As detailed in Paragraph 100, on September 20, 2019, after the close of the market,

           Bloomberg News published an article entitled “Amazon of Africa Van Drivers Battle

           Hardships on Lagos Streets” that stated Jumia’s percentage of failed deliveries,

           including cancellations and returns, was around 40%.            This supported Citron’s

           allegations and undermined Jumia’s denial of them. In response to the publication of

           that Bloomberg Article, the price of Jumia ADSs declined more than 23% on heavy

           trading volume over a three-business day period, from $10.38 per ADS on September

           20, 2019 to $7.95 per ADS on September 25, 2019.

       (4) As detailed in Paragraph 102, on November 12, 2019, before market hours, Jumia

           stated in the Company’s third quarter 2019 earnings press release that was filed with

           the SEC that it had fired additional employees for generating fake transactions. In

           response to that disclosure, the price of Jumia ADSs declined over 12% on heavy

           trading volume over, from $6.66 per ADS on November 11, 2019 to $5.84 per ADS

           on November 12, 2019.

       235.    The economic loss, i.e., damages, suffered by Plaintiffs and the other Exchange

Act Class members was a direct result of Jumia and the Management Defendants’ fraudulent

scheme to artificially inflate the price of Jumia ADSs and the subsequent significant decline in

the value of Jumia ADSs when their prior misrepresentations and omissions were revealed.

       NO STATUTORY SAFE HARBOR

       236.    The statutory safe harbor provided for forward-looking statements under the

Private Securities Litigation Reform Act of 1995 does not apply to any of the allegedly false

statements pleaded in this Complaint. The statements alleged to be false and misleading herein

all relate to then-existing facts and conditions. In addition, to the extent certain of the statements


                                                 76
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 77 of 83



alleged to be false may be characterized as forward looking, they were not adequately identified

as “forward-looking statements” when made and there were no meaningful cautionary statements

identifying important factors that could cause actual results to differ materially from those in the

purportedly forward-looking statements. In the alternative, to the extent that the statutory safe

harbor is determined to apply to any forward-looking statements pleaded herein, Jumia and the

Management Defendants are liable for those false forward-looking statements because at the

time each of those forward-looking statements was made, the speaker had actual knowledge that

the forward-looking statement was materially false or misleading, and/or the forward-looking

statement was authorized or approved by an executive officer of Jumia who knew that the

statement was false when made.

       PLAINTIFFS’ CLASS ACTION ALLEGATIONS

       237.    Plaintiffs bring these claims as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of the Exchange Act Class. Excluded from the Exchange

Act Class are Jumia and the Management Defendants herein, the officers and directors of the

Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors or assigns and any entity in which Jumia and the Management

Defendants have or had a controlling interest.

       238.    The members of the Exchange Act Class are so numerous that joinder of all

members is impracticable. Throughout the Exchange Act Class Period, Jumia ADSs were

actively traded on the NYSE. While the exact number of Exchange Act Class members is

unknown to Plaintiffs at this time and can be ascertained only through appropriate discovery,

Plaintiffs believe that there are hundreds or thousands of members in the proposed Exchange Act

Class. Record owners and other members of the Exchange Act Class may be identified from


                                                 77
           Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 78 of 83



records maintained by Jumia or its transfer agent and may be notified of the pendency of this

action by mail, using the form of notice similar to that customarily used in securities class

actions.

       239.      Plaintiffs’ claims are typical of the claims of the members of the Exchange Act

Class as all members of the Exchange Act Class are similarly affected by Defendants’ wrongful

conduct in violation of federal law that is complained of herein.

       240.      Plaintiffs will fairly and adequately protect the interests of the members of the

Exchange Act Class and has retained counsel competent and experienced in class and securities

litigation. Plaintiffs have no interests antagonistic to or in conflict with those of the Exchange

Act Class.

       241.      Common questions of law and fact exist as to all members of the Exchange Act

Class and predominate over any questions solely affecting individual members of the Exchange

Act Class. Among the questions of law and fact common to the Exchange Act Class are:

                 whether the federal securities laws were violated by Jumia and the Management
                  Defendants’ acts as alleged herein;

                 whether statements made by Jumia and the Management Defendants to the
                  investing public during the Exchange Act Class Period misrepresented material
                  facts about the business, operations and management of Jumia;

                 whether the Management Defendants caused Jumia to issue false and
                  misleading financial statements;

                 whether Jumia and the Management Defendants acted knowingly or recklessly
                  in issuing false and misleading financial statements;

                 whether the prices of Jumia ADSs during the Exchange Act Class Period were
                  artificially inflated because of the Jumia and the Management Defendants’
                  conduct complained of herein; and

                 whether the members of the Exchange Act Class have sustained damages and, if
                  so, what is the proper measure of damages.


                                                78
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 79 of 83



       242.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Exchange Act Class members may be relatively small, the

expense and burden of individual litigation make it impossible for members of the Exchange Act

Class to individually redress the wrongs done to them. There will be no difficulty in the

management of this action as a class action.

       PRESUMPTION OF RELIANCE

       243.    Plaintiffs will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

                Jumia and the Management Defendants made public misrepresentations or
                 failed to disclose material facts during the Exchange Act Class Period;

                the omissions and misrepresentations were material;

                Jumia ADSs are traded in an efficient market;

                the Company’s shares were liquid and traded with moderate to heavy volume
                 during the Exchange Act Class Period;

                the Company traded on the NYSE and was covered by multiple analysts;

                the misrepresentations and omissions alleged would tend to induce a reasonable
                 investor to misjudge the value of the Company’s ADSs; and

                Plaintiffs and members of the Exchange Act Class purchased, acquired and/or
                 sold Jumia ADSs between the time Jumia and the Management Defendants
                 failed to disclose or misrepresented material facts and the time the true facts
                 were disclosed, without knowledge of the omitted or misrepresented facts.

       244.    Based upon the foregoing, Plaintiffs and the members of the Exchange Act Class

are entitled to a presumption of reliance upon the integrity of the market.

       245.    Alternatively, Plaintiffs and the members of the Exchange Act Class are entitled

to the presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the

State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Jumia and the
                                                79
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 80 of 83



Management Defendants omitted material information in their statements during the Exchange

Act Class Period in violation of a duty to disclose such information, as detailed herein.

       EXCHANGE ACT COUNTS

                                            COUNT III

    Violations of Section 10(b) of the Exchange Act Against Jumia and the Management
                                         Defendants

       246.     Plaintiffs incorporate the foregoing Paragraphs 1-20, 23-29, 68-103, and 157-245

by reference.

       247.     During the Exchange Act Class Period, Jumia and the Management Defendants

disseminated or approved the materially false and misleading statements specified above, which

they knew or deliberately disregarded were misleading in that they contained misrepresentations

and failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading.

       248.     Jumia and the Management Defendants: (a) employed devices, schemes, and

artifices to defraud; (b) made untrue statements of material fact and/or omitted to state material

facts necessary to make the statements made not misleading; and (c) engaged in acts, practices,

and a course of business that operated as a fraud and deceit upon the purchasers of the

Company’s ADSs during the Exchange Act Class Period.

       249.     Plaintiffs and the Exchange Act Class have suffered damages in that, in reliance

on the integrity of the market, they paid artificially inflated prices for Jumia ADSs. Plaintiffs

and the Exchange Act Class would not have purchased Jumia ADSs at the prices they paid, or at

all, if they had been aware that the market prices had been artificially and falsely inflated by

Jumia and the Management Defendants’ misleading statements.



                                                80
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 81 of 83



       250.     As a direct and proximate result of Jumia and the Management Defendants’

wrongful conduct, Plaintiffs and the other members of the Exchange Act Class suffered damages

in connection with their purchases of Jumia ADSs during the Exchange Act Class Period.

                                           COUNT IV

   Violations of Section 20(a) of the Exchange Act Against the Management Defendants

       251.     Plaintiffs incorporate the foregoing Paragraphs 1-20, 23-29, 68-103, and 157-250

by reference.

       252.     The Management Defendants acted as controlling persons of Jumia within the

meaning of Section 20(a) of the Exchange Act.

       253.     By virtue of their positions as officers and/or directors of Jumia, and/or their

ownership of Jumia securities, the Management Defendants had the power and authority to, and

did, cause Jumia to engage in the wrongful conduct alleged.

       254.     As a direct and proximate result of the Management Defendants’ wrongful

conduct, Plaintiffs and the other members of the Exchange Act Class suffered damages in

connection with their purchases of Jumia ADSs during the Exchange Act Class Period.

       255.     By reason of such conduct, the Management Defendants are liable pursuant to

Section 20(a) of the Exchange Act.

                                     PRAYER FOR RELIEF


       WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

       A.       Declaring this action to be a class action properly maintained pursuant to Rule 23

of the Federal Rules of Civil Procedure, certifying Plaintiffs as class representatives and

appointing Plaintiffs’ counsel as Co-Class Counsel;



                                                81
        Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 82 of 83



       B.      Awarding Plaintiffs and other members of the two classes damages together with

interest thereon;

       C.      Awarding Plaintiffs and other members of the two classes their costs and

expenses of this litigation, including reasonable attorneys’ fees, expert fees and other costs and

disbursements; and

       D.      Awarding Plaintiff and other members of the two classes such other and further

relief as the Court deems just and proper under the circumstances.

                               DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand a trial by jury.

Dated: March 13, 2020
                                                    Respectfully submitted,

                                                    THE ROSEN LAW FIRM, P.A.

                                                    By: /s/ Phillip Kim
                                                          Phillip Kim
                                                    Laurence Rosen
                                                    Brian B. Alexander
                                                    275 Madison Avenue, 40th Floor
                                                    New York, NY 10016
                                                    Telephone: (212) 686-1060
                                                    Fax: (212) 202-3827
                                                    Email: pkim@rosenlegal.com
                                                    lrosen@rosenlegal.com
                                                    balexander@rosenlegal.com


                                                    POMERANTZ LLP
                                                    Jeremy A. Lieberman
                                                    Brenda Szydlo
                                                    600 Third Avenue, 20th Floor
                                                    New York, New York 10016
                                                    Telephone: (212) 661-1100
                                                    Facsimile: (917) 463-1044
                                                    Email: jalieberman@pomlaw.com
                                                    bszydlo@pomlaw.com

                                                    POMERANTZ LLP

                                                    Patrick V. Dahlstrom
                                                    10 South La Salle Street, Suite 3505
                                                    Chicago, Illinois 60603
                                                   82
Case 1:19-cv-04397-PKC Document 87 Filed 03/13/20 Page 83 of 83



                               Telephone: (312) 377-1181
                               Facsimile: (312) 377-1184
                               Email: pdahlstrom@pomlaw.com

                               Attorneys for Plaintiffs and the Proposed
                               Classes




                              83
